John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Goldman Sachs & Co Barclays Capital Co-Managers Deutsche Bank Securities Inc US Bancorp Investments Inc Bank of New York Mellon Corp/The Williams Capital Group LP Bank of America Merrill Lynch JP Morgan Citigroup Global Markets Inc Credit Suisse Securities USA LLC Morgan Stanley Wells Fargo Securities LLC PNC Capital Markets Names of Issuers: Allstate Corporation Title of Securities: ALL 5.1 1/15/53 Date of First Offering: 01/03/13 Amount of Total Offering : $500,000,000 (20,000,000 Shares) Unit Price of Offering: $25 Comparable Securities 1) Morgan Stanley, C#6174824M3 2) Allstate, C#020002AY7 3) Prudential Financial, C#744320AL6 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (1.3225%). Years of Issuers Operations: 82 years Trade Date: 01/03/13 Portfolio Assets on Trade Date: $655,296,314.99 Price Paid per Unit: $25 Total Price Paid by Portfolio: 11,120 shares @ $25 $278,000.00 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 280,000 shares @ $25 $7,000,000 % of Portfolio Assets Applied to Purchase 0.042% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 82 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/3/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman, Sachs & Co. BofA Merrill Lynch Wells Fargo Securities Names of Issuers: Berkshire Hathaway Finance Corporation Title of Securities: BRK 1.6 05/15/17 Date of First Offering: 1/07/13 Amount of Total Offering : $275,000,000 Unit Price of Offering: $101.425 Comparable Securities 1) NYSE Euronext, C#629491AB7 2) JP Morgan Chase, C#48126EAA5 3) Korea Finance Corporation, C#50065TAD5 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.325 %). Years of Issuers Operations: Trade Date: 1/07/13 Portfolio Assets on Trade Date: $667,351,686.78 Price Paid per Unit: $101.425 Total Price Paid by Portfolio: 183,000 bonds @ $101.425 $186,055.08 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $101.425 $20,285,000 % of Portfolio Assets Applied to Purchase 0.028% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes 1 Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 174 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/07/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman, Sachs & Co. BofA Merrill Lynch Wells Fargo Securities Names of Issuers: Berkshire Hathaway Finance Corporation Title of Securities: BRK 3 5/15/22 Date of First Offering: 1/07/13 Amount of Total Offering : $225,000,000 Unit Price of Offering: $102.433 Comparable Securities 1) Invesco Finance, C#46132FAA8 2) Northern Trust, C#665859AN4 3) Aflac, #001055AJ1 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.425 %). Years of Issuers Operations: Trade Date: 1/07/13 Portfolio Assets on Trade Date: $667,351,686.78 Price Paid per Unit: $102.433 Total Price Paid by Portfolio: 183,000 bonds @ $102.433 $188,367.39 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 5,000,000 bonds @ $102.433 $5,146,650.00 % of Portfolio Assets Applied to Purchase 0.028% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes 1 Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 174 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/7/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Co-Managers nabSecurities LLC PNC Capital Markets LLC RBS Securities Inc. Santander Investment Securities Scotia Capital USA Inc. SG Americas Securities, LLC Standard Chartered Bank Swedbank AB Wells Fargo Securities, LLC Samuel A. Ramierz & Co., Inc. The Williams Capital Group, L.P. BofA Merrill Lynch ABN AMRO Securities USA LLC Banca IMI S.p.A BB&T Capital Markets BMO Capital Markets Corp. Capital One Southcoast, Inc. CIBC World Markets Corp. Credit Agricole Securities USA Inc. Deutsche Bank Securities Inc. Goldman Sachs & Co. ING Financial Markets LLC Lloyds Securities Inc. Mizuho Securities USA Inc. Names of Issuers: Bank of America Title of Securities: BAC 3.3 01/11/23 Date of First Offering: 01/08/13 Amount of Total Offering : $3,000,000,000 Unit Price of Offering: $99.444 Comparable Securities 1) Peoples United Financial, C#712704AA3 2) UnionBanCal Corporation, C#908906AC4 3) Fifth Third Bancorp, C#316773CL2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.45 %). Years of Issuers Operations: Trade Date: 1/08/13 Portfolio Assets on Trade Date: $668,047,254.55 Price Paid per Unit: $99.444 1 Total Price Paid by Portfolio: 550,000 bonds @ $99.444 $546,942.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 28,000,000 bonds @ $99.444 $27,844,320 % of Portfolio Assets Applied to Purchase 0.082% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 109 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/8/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Co-Managers nabSecurities LLC PNC Capital Markets LLC RBS Securities Inc. Santander Investment Securities Scotia Capital USA Inc. SG Americas Securities, LLC Standard Chartered Bank Swedbank AB Wells Fargo Securities, LLC Apto Partners, LLC Mischler Financial Group, Inc. BofA Merrill Lynch ABN AMRO Securities USA LLC Banca IMI S.p.A BB&T Capital Markets BMO Capital Markets Corp. Capital One Southcoast, Inc. CIBC World Markets Corp. Credit Agricole Securities USA Inc. Deutsche Bank Securities Inc. Goldman Sachs & Co. ING Financial Markets LLC Lloyds Securities Inc. Mizuho Securities USA Inc. Names of Issuers: Bank of America Title of Securities: BAC 2 01/11/18 Date of First Offering: 01/08/13 Amount of Total Offering : $2,000,000,000 Unit Price of Offering: $99.849 Comparable Securities 1) JPMorgan Chase, C#48126EAA5 2) Westpac Banking Corporation, C#961214BV4 3) BB&T Corporation, C#05531FAK93 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.35 %). Years of Issuers Operations: Trade Date: 1/08/13 Portfolio Assets on Trade Date: $668,047,254.55 Price Paid per Unit: $99.849 1 Total Price Paid by Portfolio: 1,470,000 bonds @ $99.849 $1,467,780.30 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 48,500,000 bonds @ $99.849 $48,426,765 % of Portfolio Assets Applied to Purchase 0.220% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 109 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/8/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books JP Morgan Co-Managers Comerica Bank Fifth Third Securities Inc. Mizuho Securities USA Inc RBS Securities Corp. Sumitomo Bank of New York BofA Merrill Lynch Wells Fargo Securities Bank of Tokyo-Mitsubishi UFJ Deutsche Bank Securities Inc. Huntington Capital Corp. PNC Capital Markets Sovereign Bank US Bancorp Investments Inc. Names of Issuers: Penske Truck Leasing Company Title of Securities: PENSKE 4.25 01/17/23 Date of First Offering: 01/14/13 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.14 Comparable Securities 1) Ford Motor Credit, C#345397WF6 2) CIT Group, C#125581GQ5 3) GATX Corporation, C#361448AN3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.55 %). Years of Issuers Operations: 44 years Trade Date: 1/14/13 Portfolio Assets on Trade Date: $671,013,568.99 Price Paid per Unit: $99.14 Total Price Paid by Portfolio: 420,000 bonds @ $99.14 $416,388.00 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.14 $9,914,000.00 % of Portfolio Assets Applied to Purchase 0.062% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 44 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/14/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Credit Suisse Securities USA LLC RBC Capital Markets US Bancorp Investments Inc Co-Managers DnB NOR Bank ASA/New York UBS Securities LLC Bank of America Merrill Lynch Goldman Sachs & Co SunTrust Robinson Humphrey Wells Fargo Securities LLC Bank of Tokyo-Mitsubishi UFJ PNC Capital Markets Names of Issuers: Energy Transfer Partners, L.P. Title of Securities: ETP 5.15 02/01/43 Date of First Offering: 01/14/13 Amount of Total Offering : $450,000,000 Unit Price of Offering: $99.333 Comparable Securities 1) Sunoco Logistics Partners, C#86765BAM1 2) El Paso Pipeline Partners Operating Co., C#28370TAF6 3) Cenovus Energy, C#15135UAH2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). Years of Issuers Operations: 18 Trade Date: 01/14/13 Portfolio Assets on Trade Date: $ 671,013,568.99 Price Paid per Unit: $99.333 Total Price Paid by Portfolio: 370,000 bonds @ $99.333 $367,532.10 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.333 $9,933,300.00 1 % of Portfolio Assets Applied to Purchase 0.055% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 18 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/14/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Credit Suisse Securities USA LLC RBC Capital Markets US Bancorp Investments Inc Co-Managers DnB NOR Bank ASA/New York UBS Securities LLC Bank of America Merrill Lynch Goldman Sachs & Co SunTrust Robinson Humphrey Wells Fargo Securities LLC Bank of Tokyo-Mitsubishi UFJ PNC Capital Markets Names of Issuers: Energy Transfer Partners, L.P. Title of Securities: ETP 3.6 02/01/23 Date of First Offering: 01/14/13 Amount of Total Offering : $800,000,000 Unit Price of Offering: $99.899 Comparable Securities 1) Williams Companies, Inc., C#969457BU3 2) Boardwalk Pipelines LP, C#096630AC2 3) Oneok Partners LP, C#68268NAJ2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65 %). Years of Issuers Operations: 18 Trade Date: 01/14/13 Portfolio Assets on Trade Date: $ 671,013,568.99 Price Paid per Unit: $99.899 Total Price Paid by Portfolio: 555,000 bonds @ $99.899 $554,439.45 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.899 $14,984,850.00 1 % of Portfolio Assets Applied to Purchase 0.083% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 18 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/14/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books JP Morgan Co-Managers Comerica Bank Fifth Third Securities Inc. Mizuho Securities USA Inc RBS Securities Corp. Sumitomo Bank of New York BofA Merrill Lynch Wells Fargo Securities Bank of Tokyo-Mitsubishi UFJ Deutsche Bank Securities Inc. Huntington Capital Corp. PNC Capital Markets Sovereign Bank US Bancorp Investments Inc. Names of Issuers: Penske Truck Leasing Company Title of Securities: PENSKE 2.875 07/17/18 144A Date of First Offering: 01/14/13 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.783 Comparable Securities 1) Ford Motor Credit Co., C#3454OUAA7 2) Korea Finance Corp., C#50065TAD5 3) Ford Motor Credit, C#345397WD1 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.50 %). Years of Issuers Operations: 44 years Trade Date: 1/14/13 Portfolio Assets on Trade Date: $1,746,429,023.64 Price Paid per Unit: $99.783 Total Price Paid by Portfolio: 1,630,000 bonds @ $99.783 $1,626,462.90 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.783 $14,967,450.00 % of Portfolio Assets Applied to Purchase 0.093% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 44 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/14/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books JP Morgan Securities US Bancorp Co-Managers Mitsubishi UFJ Securities Scotia Capital (USA) BofA Merrill Lynch RBS Securities Corp. BNP Paribas Mizuho Securities USA Wells Fargo Securities Names of Issuers: ConAgra Foods, Inc. Title of Securities: CAG 1.3 01/25/16 Date of First Offering: 01/15/13 Amount of Total Offering : $750,000,000 Unit Price of Offering: $99.956 Comparable Securities 1) Pepsico, C#713448CA4 2) Coca-Cola Company, C#191216AX8 3) Pepsico, C#713448BX5 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.40 %). Years of Issuers Operations: 94 years Trade Date: 01/15/13 Portfolio Assets on Trade Date: $671,642,359.33 Price Paid per Unit: $99.956 Total Price Paid by Portfolio: 555,000 bonds @ $99.956 $554,755.80 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 32,000,000 bonds @ $99.956 $31,985,920.00 1 % of Portfolio Assets Applied to Purchase 0.083% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 94 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/15/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Mitsubishi UFJ Securities Wells Fargo Securities Co-Manager Mizuho Securities USA Scotia Capital (USA) BNP Paribas RBS Securities US Bancorp Names of Issuers: ConAgra Foods, Inc. Title of Securities: CAG 3.2 01/25/23 Date of First Offering: 01/15/13 Amount of Total Offering : $1,225,000,000 Unit Price of Offering: $99.754 Comparable Securities 1) Pepsico, C#713448CD8 2) Diageo Investment, C#25245BAB3 3) Pepsico, C#713448BY3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65 %). Years of Issuers Operations: 94 years Trade Date: 01/15/13 Portfolio Assets on Trade Date: $671,642,359.33 Price Paid per Unit: $99.754 Total Price Paid by Portfolio: 555,000 bonds @ $99.754 $553,634.70 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 16,000,000 bonds @ $99.754 $15,960,640.00 1 % of Portfolio Assets Applied to Purchase 0.082% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 94 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/15/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books J.P. Morgan Mizuho Securities Co-Manager RBS Securities US Bancorp BofA Merrill Lynch Mitsubishi UFJ Securities BNP Paribas Scotia Capital (USA) Wells Fargo Securities Names of Issuers: ConAgra Foods, Inc. Title of Securities: CAG 4.65 01/25/43 Date of First Offering: 01/15/13 Amount of Total Offering : $1,000,000,000 Unit Price of Offering: $99.855 Comparable Securities 1) Anheuser-Busch InBev Worldwide, C#03523TBQ0 2) Diageo Investment Corporation, C#2545BAA5 3) Pepsico, C#713448BZ0 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). Years of Issuers Operations: 94 years Trade Date: 01/15/13 Portfolio Assets on Trade Date: $671,642,359.33 Price Paid per Unit: $99.855 Total Price Paid by Portfolio: 370,000 bonds @ $99.855 $369,463.50 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.855 $9,985,500.00 1 % of Portfolio Assets Applied to Purchase 0.055% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 94 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/15/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Wells Fargo Securities LLC BNP Paribas JP Morgan Securities Co-Managers Mitsubishi UFJ Securities Mizuho Securities USA RBS Securities Scotia Capital (US) U.S. Bancorp Investments Names of Issuers: ConAgra Foods, Inc. Title of Securities: CAG 1.9 01/25/18 Date of First Offering: 01/15/13 Amount of Total Offering : $1,000,000,000 Unit Price of Offering: $100 Comparable Securities 1) Pepsico, C#713448CB2 2) Diageo Capital, C#25243YAR0 3) Coca-Cola, C#191216AY6 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.600 %). Years of Issuers Operations: 94 years Trade Date: 01/15/13 Portfolio Assets on Trade Date: $671,642,359.33 Price Paid per Unit: $100 Total Price Paid by Portfolio: 735,000 bonds @ $100 $735,000.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 23,000,000 bonds @ $100 $23,000,000.00 1 % of Portfolio Assets Applied to Purchase 0.109% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 94 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/15/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Bank of America Merrill Lynch Barclays Capital J.P. Morgan Securities SunTrust Robinson Humphrey Wells Fargo Securities Co-Manager ING Financial Markets Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. Regions Securities U.S. Bancorp Investments, Inc. Names of Issuers: Mohawk Industries, Inc. Title of Securities: MHK 3.85 02/01/23 Date of First Offering: 01/28/13 Amount of Total Offering : $600,000,000 Unit Price of Offering: $99.967 Comparable Securities 1) Stanley Black & Decker, C#854502AD3 2) Newell Rubbermaid, C#651229AM8 3) Wyndham Worldwide, C#98310WAJ7 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650 %). Years of Issuers Operations: 21 years Trade Date: 01/28/13 Portfolio Assets on Trade Date: $ 672,888,857.63 Price Paid per Unit: $99.967 Total Price Paid by Portfolio: 800,000 bonds @ $99.967 $799,736.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 22,000,000 bonds @ $99.967 $21,992,740.00 1 % of Portfolio Assets Applied to Purchase 0.119 % Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 21 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/28/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman Sachs Wells Fargo Securities Names of Issuers: Berkshire Hathaway Title of Securities: BRK 1.55 02/09/18 Date of First Offering: 01/29/13 Amount of Total Offering : $800,000,000 Unit Price of Offering: $99.861 Comparable Securities 1) J.P. Morgan Chase, C#46625HJG6 2) Goldman Sachs Group, C#38141GRC0 3) Ford Motor Credit Co., C#34540UAA7 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.325 %). Years of Issuers Operations: 174 years Trade Date: 01/29/13 Portfolio Assets on Trade Date: $ 672,315,999.09 Price Paid per Unit: $99.861 Total Price Paid by Portfolio: 1,490,000 bonds @ $99.861 $1,487,929.90 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 50,000,000 bonds @ $99.861 $49,930,500 % of Portfolio Assets Applied to Purchase 0.221% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes 1 Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 174 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/29/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman Sachs Wells Fargo Securities Names of Issuers: Berkshire Hathaway Title of Securities: BRK 3 2/11/23 Date of First Offering: 01/29/13 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.154 Comparable Securities 1) J.P. Morgan Chase, C#46625HJH4 2) Goldman Sachs Group, C#38141GRD8 3) Peoples United Financial, C#712704AA3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.425 %). Years of Issuers Operations: 174 years Trade Date: 01/29/13 Portfolio Assets on Trade Date: $ 672,315,999.09 Price Paid per Unit: $99.154 Total Price Paid by Portfolio: 745,000 bonds @ $99.154 $738,697.30 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.154 $19,830,800.00 % of Portfolio Assets Applied to Purchase 0.110% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes 1 Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 174 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/29/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman Sachs Wells Fargo Securities Names of Issuers: Berkshire Hathaway Title of Securities: BRK 4.5 2/11/43 Date of First Offering: 01/29/13 Amount of Total Offering : $1,000,000,000 Unit Price of Offering: $98.686 Comparable Securities 1) MetLife, C#59156RBD9 2) Health Care REIT, C#42217KBB1 3) Simon Property Group, C#828808CL9 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.75 %). Years of Issuers Operations: 174 years Trade Date: 01/29/13 Portfolio Assets on Trade Date: $ 672,315,999.09 Price Paid per Unit: $98.686 Total Price Paid by Portfolio: 260,000 bonds @ $98.686 $256,583.60 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 7,000,000 bonds @ $98.686 $6,908,020.00 % of Portfolio Assets Applied to Purchase 0.038% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes 1 Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 174 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/29/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays RBC Capital Markets Co-Manager(s) Credit Suisse JP Morgan Wells Fargo Securities Bank of America Merrill Lynch Deutsche Bank Securities Royal Bank of Scotland Names of Issuers: World Financial Network Credit Card Master NoteTrust Title of Securities: WFNMT 2013-A A Date of First Offering: 02/12/13 Amount of Total Offering : $375,000,000 Unit Price of Offering: $99.99721 Comparable Securities 1) Discover Card Master Trust I, C#254683BB0 2) American Express Credit Account Master Trust, C#02587AAE4 3) Chase Issuance Trust, C#161571FU3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.35%). Years of Issuers Operations: 17 Trade Date: 02/12/13 Portfolio Assets on Trade Date: $675,271,842.67 Price Paid per Unit: $99.99721 Total Price Paid by Portfolio: 951,000 bonds @ $99.99721 $950,973.47 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.99721 $24,999,302.50 1 % of Portfolio Assets Applied to Purchase 0.141% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 17 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 2/12/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BNY Capital Markets J.P. Morgan Securities Citigroup Global Markets Merrill Lynch Deutsche Bank Securities RBC Capital Markets ING Financial Markets SunTrust Robinson Humphrey Co-Managers Barclays Capital nabSecurities BNP Paribas Securities PNC Capital Markets Credit Agricole Securities USA Scotia Capital USA Credit Suisse Securities Standard Chartered Bank Goldman Sachs & Co. UBS Securities Lloyds Securities US Bancorp Investments Mitsubishi UFJ Securities Wells Fargo Securities Morgan Stanley Williams Capital Group Names of Issuers: ING US Inc. Title of Securities: INTNED 2.9 02/15/18 144A Date of First Offering: 02/06/13 Amount of Total Offering : $1,000,000,000 Unit Price of Offering: $99.824 Comparable Securities 1) Goldman Sachs Group, C#38141GRC0 2) Ford Motor Credit Co., C#34540UAA7 3) Corpbanca, C#21987AAB6 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60 %). Years of Issuers Operations: 22 years Trade Date: 02/06/13 Portfolio Assets on Trade Date: $674,883,529.45 Price Paid per Unit: $99.824 1 Total Price Paid by Portfolio: 775,000 bonds @ $99.824 $773,636.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 55,000,000 bonds @ $99.824 $54,903,200 % of Portfolio Assets Applied to Purchase 0.115% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 22 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 2/6/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Credit Suisse Morgan Stanley BNP Paribas Citigroup Co-Managers ING Wells Fargo Securities J.P. Morgan Names of Issuers: The Coca-Cola Company Title of Securities: KO 1.15 04/01/18 Date of First Offering: 02/28/13 Amount of Total Offering : $1,250,000,000 Unit Price of Offering: $99.784 Comparable Securities 1) Pepsico, Inc., C#713448CB2 2) Unilever Capital Corporation, C#904764AP2 3) Philip Morris International, C#718172AS8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.35%). Years of Issuers Operations: 127 years Trade Date: 02/28/13 Portfolio Assets on Trade Date: $678,713,446.90 Price Paid per Unit: $99.784 Total Price Paid by Portfolio: 1,145,000 bonds @ $99.784 $1,142,526.80 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 45,000,000 bonds @ $99.784 $44,902,800.00 1 % of Portfolio Assets Applied to Purchase 0.168% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 127 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 2/28/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Citigroup Global Markets Wells Fargo Securities Co-Managers BB&T Capital Markets BNY Mellon Capital Markets ING Financial Markets Loop Capital Markets Barclays Capital Deutsche Bank Securities J.P. Morgan Securities SunTrust Robinson Humphrey Names of Issuers: Marke1 Corporation Title of Securities: MKL 3.625 03/30/23 Date of First Offering: 03/05/13 Amount of Total Offering : $250,000,000 Unit Price of Offering: Comparable Securities 1) Infinity Property & Casualty, C#45665QAF0 2) Primerica, C#74164MAA6 3) Lincoln National Corporation, C#534187BC2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65 %). Years of Issuer’s Operations: 83 years Trade Date: 03/05/13 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 190,000 bonds @ $99.839 $189,694.10 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 11,000,000 bonds @ $99.839 $10,982,290 1 % of Portfolio Assets Applied to Purchase 0.028% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 83years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 3/5/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Citigroup Global Markets Wells Fargo Securities Co-Managers BB&T Capital Markets BNY Mellon Capital Markets ING Financial Markets Loop Capital Markets Barclays Capital Deutsche Bank Securities J.P. Morgan Securities SunTrust Robinson Humphrey Names of Issuers: Marke1 Corporation Title of Securities: MKL 5 03/30/43 Date of First Offering: 03/05/13 Amount of Total Offering : $250,000,000 Unit Price of Offering: $98.18 Comparable Securities 1) MetLife, c#59156RBD9 2) Health Care REIT, C#42217KBB1 3) Simon Property Group, C#828807CL9 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). Years of Issuers Operations: 83 years Trade Date: 03/05/13 Portfolio Assets on Trade Date: $680,066,847.28 Price Paid per Unit: $98.18 Total Price Paid by Portfolio: 305,000 bonds @ $98.18 $299,449.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 14,000,000 bonds @ $98.18 $13,745,200 1 % of Portfolio Assets Applied to Purchase 0.044% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 83years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 3/5/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Mitsubishi UFJ Securities Wells Fargo Securities Co-Managers BofA Merrill Lynch HSBC BNY Mellon Capital Markets Morgan Stanley RBC Capital Markets Standard Chartered Bank Citigroup Deutsche Bank Securities Goldman, Sachs & Co. ING J.P. Morgan Lloyds Securities RBS ANZ Barclays Names of Issuers: ACE INA Holdings Inc. Title of Securities: ACE 2.7 03/13/23 Date of First Offering: 03/06/13 Amount of Total Offering : $475,000,000 Unit Price of Offering: $99.661 Comparable Securities 1) Citigroup, C#172967GL9 2) Goldman Sachs, C#38141GRD8 3) JPMorgan Chase, C#46625HJH4 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65 %). Years of Issuers Operations: 28 years Trade Date: 03/06/13 Portfolio Assets on Trade Date: $679,755,080.42 Price Paid per Unit: $99.661 Total Price Paid by Portfolio: 1,340,000 bonds @ $99.661 $1,335,457.40 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 35,000,000 bonds @ $99.661 $34,881,350.00 % of Portfolio Assets Applied to Purchase 0.196% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 28 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 3/6/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Mitsubishi UFJ Securities Wells Fargo Securities Co-Managers BofA Merrill Lynch HSBC BNY Mellon Capital Markets Morgan Stanley RBC Capital Markets Standard Chartered Bank Citigroup Deutsche Bank Securities Goldman, Sachs & Co. ING J.P. Morgan Lloyds Securities RBS ANZ Barclays Names of Issuers: ACE INA Holdings Inc. Title of Securities: ACE 4.15 03/13/43 Date of First Offering: 03/06/13 Amount of Total Offering : $475,000,000 Unit Price of Offering: $99.727 Comparable Securities 1) MetLife, C#59156RBD9 2) Health Care REIT, C#42217KBB1 3) Simon Property Group, C#828807CL9 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). Years of Issuers Operations: 28 years Trade Date: 03/06/13 Portfolio Assets on Trade Date: $679,755,080.42 Price Paid per Unit: $99.727 Total Price Paid by Portfolio: 575,000 bonds @ $99.727 $573,430.25 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.727 $14,959,050.00 % of Portfolio Assets Applied to Purchase 0.084% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 28 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 3/6/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books RBS Scotiabank Wells Fargo Securities Co-Managers BofA Merrill Lynch RBC Capital Markets SMBC Nikko UBS Investments Bank US Bancorp ING J.P. Morgan DNB Markets Morgan Stanley Mitsubishi UFJ Securities Mizuho Securities SunTrust Robinson Humphrey Barclays Credit Suisse Deutsche Bank Securities Names of Issuers: Enterprise Products Operating LLC Title of Securities: EPD 4.85 03/15/44 Date of First Offering: 03/11/13 Amount of Total Offering : $1,000,000,000 Unit Price of Offering: $99.619 Comparable Securities 1) Sunco Logistics Partner, C#86765BAM1 2) El Paso Pipeline Partners Operating Co., C#28370TAF6 3) Cenovus Energy, C#15135UAH2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). Years of Issuers Operations: 45 years Trade Date: 03/11/13 Portfolio Assets on Trade Date: $682,547,922 Price Paid per Unit: $99.619 Total Price Paid by Portfolio: 385,000 bonds @ $99.619 $383,533.15 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.619 $9,961,900.00 % of Portfolio Assets Applied to Purchase 0.056% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 45 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 3/11/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Citigroup RBS Co-Managers Credit Agricole CIB Goldman, Sachs & Co. SunTrust Robinson Humphrey Wells Fargo Securities J.P. Morgan BofA Merrill Lynch Credit Suisse BNP Paribas Morgan Stanley RBC Capital Markets Scotia Bank Names of Issuers: Discovery Communications, LLC Title of Securities: DISCA 4.875 04/01/43 Date of First Offering: 03/12/13 Amount of Total Offering : $850,000,000 Unit Price of Offering: $99.888 Comparable Securities 1) Viacom, C#92553PAQ5 2) Vodafone Group, C#92857WBD1 3) Comcast, C#20030NBG5 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). Years of Issuers Operations: 41 years Trade Date: 03/12/13 Portfolio Assets on Trade Date: $683,754,563 Price Paid per Unit: $99.888 Total Price Paid by Portfolio: 770,000 bonds @ $99.888 $769,137.60 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.888 $24,972,000 % of Portfolio Assets Applied to Purchase 0.112 % Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 41 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 3/12/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Citigroup RBS Co-Managers Credit Agricole CIB Goldman, Sachs & Co. SunTrust Robinson Humphrey Wells Fargo Securities J.P. Morgan BofA Merrill Lynch Credit Suisse BNP Paribas Morgan Stanley RBC Capital Markets Scotia Bank Names of Issuers: Discovery Communications, LLC Title of Securities: DISCA 3.25 04/01/23 Date of First Offering: 03/12/13 Amount of Total Offering : $350,000,000 Unit Price of Offering: $99.838 Comparable Securities 1) Viacom, C#92553PAR3 2) Vodafone Group PLC, C#925857WBC3 3) Viacom, C#92553PAM4 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65 %). Years of Issuers Operations: 41 years Trade Date: 03/12/13 Portfolio Assets on Trade Date: $683,754,563 Price Paid per Unit: $99.838 Total Price Paid by Portfolio: 580,000 bonds @ $99.838 $579,060.40 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 18,000,000 bonds @ $99.838 $17,970,840.00 % of Portfolio Assets Applied to Purchase 0.085 % Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 28 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 3/12/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman, Sachs & Co. J.P. Morgan UBS Investment Bank Wells Fargo Securities Names of Issuers: Public Service Company of Colorado Title of Securities: XEL 3.95 03/15/43 Date of First Offering: 03/19/13 Amount of Total Offering : $250,000,000 Unit Price of Offering: $99.323 Comparable Securities 1) Georgia Power Company, C#373334KA8 2) Carolina Power & Light, C#144141DD7 3) Virginia Electric & Power Co., C#92784FL3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). Years of Issuers Operations: 104 years Trade Date: 03/19/13 Portfolio Assets on Trade Date: $688,604,001 Price Paid per Unit: $99.323 Total Price Paid by Portfolio: 415,000 bonds @ $99.323 $412,190.45 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.323 $9,932,300.00 % of Portfolio Assets Applied to Purchase 0.06 % Test set forth in paragraph (B)(4) of Procedures satisfied? Yes 1 Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 28 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 3/19/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch BNY Capital Markets Deutsche Bank Securities Co-Managers UBS Securities Wells Fargo Securities Barclays Capital Ramirez & Co., Inc. U.S. Bancorp Investments Names of Issuers: Westar Energy Title of Securities: WR 4.1 04/01/43 Date of First Offering: 03/21/13 Amount of Total Offering : $250,000,000 Unit Price of Offering: $99.623 Comparable Securities 1) Georgia Power Company, C#373334KA8 2) Carolina Power & Light, C#144141DD7 3) Virginia Electric & Power, C#927804FL3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). Years of Issuers Operations: 104 years Trade Date: 03/21/13 Portfolio Assets on Trade Date: $685,366,431 Price Paid per Unit: $99.623 Total Price Paid by Portfolio: 585,000 bonds @ $99.623 $582,794.55 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.623 $14,943,450.00 % of Portfolio Assets Applied to Purchase: 0.085% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 104 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 3/21/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Wells Fargo Securities US Bancorp Co-Managers PNC Capital Markets SMBC Nikko SunTrust Robinson Humphrey TD Securities Mitsubishi UFJ Securities RBS BNP Paribas J.P. Morgan Mizuho Securities Names of Issuers: St. Jude Medical, Inc. Title of Securities: STJ 3.25 04/15/23 Date of First Offering: 03/21/13 Amount of Total Offering : $900,000,000 Unit Price of Offering: $99.524 Comparable Securities 1) Thermo Fisher Scientific, C#883556BC5 2) Baxter International Inc., C#071813BF5 3) Covidien International Finance, C#22303QAN0 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650 %). Years of Issuers Operations: 37 years Trade Date: 03/21/13 Portfolio Assets on Trade Date: $685,366,431 Price Paid per Unit: $99.524 Total Price Paid by Portfolio: 780,000 bonds @ $99.524 $776,287.20 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.524 $19,904,800.00 1 % of Portfolio Assets Applied to Purchase 0.113% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 37 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 3/21/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Deutsche Bank Securities Wells Fargo Securities Co-Managers Capital One Southcoast Regions Securities Sandler ONeill & Partners BofA Merrill Lynch J.P. Morgan PNC Capital Markets KeyBanc Capital Markets U.S. Bancorp Names of Issuers: American Campus Communities Operating Partnership. Title of Securities: ACC 3.75 04/15/23 Date of First Offering: 03/25/13 Amount of Total Offering : $400,000,000 Unit Price of Offering: $99.659 Comparable Securities 1) Health Care REIT, C#42217KBA3 2) AvalonBay Communities, C#05348EAQ2 3) Ventas Realty/LP Capital Corporation, C#92276MAZ8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650%). Years of Issuers Operations: 20 years Trade Date: 03/25/13 Portfolio Assets on Trade Date: $686,741,007.00 Price Paid per Unit: $99.659 Total Price Paid by Portfolio: 780,000 bonds @ $99.659 $777,340.20 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.659 $19,931,800.00 1 % of Portfolio Assets Applied to Purchase 0.113% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 20 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 3/25/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Co-Managers Goldman, Sachs & Co. Scotiabank UMB Financial Services The Williams Capital Group Keybanc Capital Markets US Bancorp Wells Fargo Securities BMO Capital Markets Names of Issuers: Assurant, Inc. Title of Securities: AIZ 2.5 03/15/18 Date of First Offering: 03/25/13 Amount of Total Offering : $350,000,000 Unit Price of Offering: $99.820 Comparable Securities 1) GATX Corporation, C#361448AP8 2) J.P. Morgan Chase, C#46625HJG6 3) Goldman Sachs Group, C#38141GRC0 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.600%). Years of Issuers Operations: 121 years Trade Date: 03/25/13 Portfolio Assets on Trade Date: $686,741,007.00 Price Paid per Unit: $99.820 Total Price Paid by Portfolio: 1,170,000 bonds @ $99.820 $1,167,894.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 33,000,000 bonds @ $99.820 $32,940,600.00 1 % of Portfolio Assets Applied to Purchase 0.170% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 121 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 3/25/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Co-Managers Goldman, Sachs & Co. Scotiabank UMB Financial Services The Williams Capital Group Keybanc Capital Markets US Bancorp Wells Fargo Securities BMO Capital Markets Names of Issuers: Assurant, Inc. Title of Securities: AIZ 4 03/15/23 Date of First Offering: 03/25/13 Amount of Total Offering : $350,000,000 Unit Price of Offering: $99.635 Comparable Securities 1) Infinity Property & Casualty, C#45665QAF0 2) Primerica, C#74164MAA6 3) Lincoln National, C#534187BC2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650%). Years of Issuers Operations: 121 years Trade Date: 03/25/13 Portfolio Assets on Trade Date: $686,741,007.00 Price Paid per Unit: $99.635 Total Price Paid by Portfolio: 585,000 bonds @ $99.635 $582,864.75 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.635 $14,945,250.00 1 % of Portfolio Assets Applied to Purchase 0.085% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 121 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 3/25/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: BNP PARIBAS, Citigroup, Deutsche Bank Securities, BofA Merrill Lynch, Wells Fargo Securities Names of Issuers: CROWN AMER/CAP CORP IV 4.5% Title of Securities: CCK 4.5% Cusip: 228189AA4 Date of First Offering: 1/3/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst BALL CORP 5/15/2021 Packaging GRAPHIC PACKAGE 10/1/2018 Packaging BALL CORP 9/15/2020 Packaging Underwriting Spread or Commission: 1.5% Years of Issuers Operations: > 3 years Trade Date: 1/3/13 Portfolio Assets on Trade Date: $693,535,666 Price Paid per Unit: Total Price Paid by Portfolio: 775,000 bonds @ $100 775,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 4,500,000 bonds @ $100 $4,500,000 % of Portfolio Assets Applied to Purchase 0.1117% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/29/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Citigroup Global Markets Inc, JP Morgan Securities, Morgan Stanley & Co Inc, RBC Capital Markets LLC, UBS Securities LLC, Wells Fargo Securities LLC Co Manager: Comerica Securities, Barclays Capital, HSBC Securities, Merrill Lynch Pierce Fenner &, Natixis Securities North Ameri, SunTrust Robinson Humphrey Inc, US Bancorp Investments Inc, Capital One Southcoast Inc, Goldman Sachs & Co Names of Issuers: MARKWEST ENERGY PART/FIN 4.5% Title of Securities: MWE 4.5% Cusip: 570506AR6 Date of First Offering: 1/7/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst SABINE PASS LNG 11/1/2020 Gas Distribution ACMP/ACMP FIN 4/15/2021 Gas Distribution ACMP/ACMP FIN 7/15/2022 Gas Distribution Underwriting Spread or Commission: 1.25% Years of Issuers Operations: > 3 years Trade Date: 1/7/13 Portfolio Assets on Trade Date: $694,932,524 Price Paid per Unit: Total Price Paid by Portfolio: 975,000 bonds @ $100 975,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $100 $2,000,000 % of Portfolio Assets Applied to Purchase 0.1403% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/7/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: JP Morgan Securities Ltd/Londo, Wells Fargo Securities LLC Bank of America Merrill Lynch, SunTrust Robinson Humphrey, Co- Manager: US Bancorp Investments Inc, PNC Capital Markets Names of Issuers: SPEEDWAY MOTORSPORTS INC 6.75% Title of Securities: TRK 6.75% Cusip: 847788AR7 Date of First Offering: 1/8/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst ROYAL CARIBBEAN 11/15/2022 Services- Leisure ROYAL CARIBBEAN 7/15/15 Services- Leisure ROYAL CARIBBEAN 6/15/16 Services- Leisure Underwriting Spread or Commission: 1.593% Years of Issuers Operations: > 3 years Trade Date: 1/8/13 Portfolio Assets on Trade Date: $694,870,929 Price Paid per Unit: Total Price Paid by Portfolio: 250,000 bonds @ $105 262,500 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,200,000 bonds @ $105 $1,260,000 % of Portfolio Assets Applied to Purchase 0.0378% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/8/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, Deutsche Bank Securities Inc, JP Morgan Securities, Wells Fargo Securities LLC Co-Manager: Raymond James Morgan Keegan, SunTrust Robinson Humphrey Bank of America Merrill Lynch, Credit Suisse, Goldman Sachs & Co, UBS Securities LLC, BB&T Capital Markets, Robert W Baird & Co, Names of Issuers: HD SUPPLY INC 10.5% Title of Securities: HDSUPP 10.5% Cusip: 40415RAL9 Date of First Offering: 1/9/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst ISABELLE ACQ SUB 10 11/15/2018 Building Materials INTL WIRE GROUP 10/15/2017 Building Materials JELD-WEN ESCROW 10/15/2017 Building Materials Underwriting Spread or Commission: 1.5% Years of Issuers Operations: > 3 years Trade Date: 1/9/13 Portfolio Assets on Trade Date: $695,169,491 Price Paid per Unit: Total Price Paid by Portfolio: 725,000 bonds @ $100 725,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 % of Portfolio Assets Applied to Purchase 0.1043% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/9/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Credit Agricole Securities USA, Deutsche Bank Securities Inc, JP Morgan, RBC Capital Markets, Wells Fargo & Co Names of Issuers: AVIATION CAPITAL GROUP 4.625% Title of Securities: PACLIF 4.625% Cusip: 05367AAE3 Date of First Offering: 1/14/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Cons/Comm/Lease CIT GROUP INC 5 8/15/2022 Financing Cons/Comm/Lease CIT GROUP INC 8/15/2017 Financing Cons/Comm/Lease CIT GROUP INC 5/15/2020 Financing Underwriting Spread or Commission: 0.70% Years of Issuers Operations: > 3 years Trade Date: 1/14/13 Portfolio Assets on Trade Date: $697,169,718 Price Paid per Unit: Total Price Paid by Portfolio: 1,055,000 bonds @ $100 1,055,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 4,000,000 bonds @ $100 $4,000,000 1 % of Portfolio Assets Applied to Purchase 0.1513% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/14/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Credit Suisse Securities USA L, Merrill Lynch Pierce Fenner &, Barclays Capital, Deutsche Bank Securities Inc, Wells Fargo Securities LLC Names of Issuers: REGAL ENTERTAINMENT GRP 5.75% Title of Securities: RGC 5.75% Cusip: 758766AF6 Date of First Offering: 1/14/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst NATIONAL Theaters & CINEMED 6 4/15/2022 Entertainment Theaters & NAI ENTER HLDGS 12/15/2017 Entertainment Theaters & LIVE NATION ENT 7 9/1/2020 Entertainment Underwriting Spread or Commission: 2% Years of Issuers Operations: > 3 years Trade Date: 1/14/13 Portfolio Assets on Trade Date: $697,169,718 Price Paid per Unit: Total Price Paid by Portfolio: 650,000 bonds @ $100 650,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $100 $2,000,000 1 % of Portfolio Assets Applied to Purchase 0.0932% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/14/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: JP Morgan Securities, Wells Fargo Securities LLC Barclays Capital, RBC Capital Markets, Names of Issuers: EAGLE SPINCO INC 4.625% Title of Securities: AXLL 4.625% Cusip: 269871AA7 Date of First Offering: 1/17/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst PERSTORP HOLDING 11 8/15/2017 Chemicals PERSTORP HOLDING 5/15/2017 Chemicals NUFARM AUS LTD 10/15/2019 Chemicals Underwriting Spread or Commission: 1.5% Years of Issuers Operations: > 3 years Trade Date: 1/17/13 Portfolio Assets on Trade Date: $698,492,229 Price Paid per Unit: Total Price Paid by Portfolio: 700,000 bonds @ $100 700,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,500,000 bonds @ $100 $1,500,000 % of Portfolio Assets Applied to Purchase: 0.10% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/17/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Citigroup Global Markets Inc, Morgan Stanley, Wells Fargo Securities LLC Co Manager: SunTrust Robinson Humphrey Names of Issuers: GENCORP INC 7.125% Title of Securities: GY 7.125% Cusip: 368682AQ3 Date of First Offering: 1/18/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst DUCOMMUN INC 7/15/2018 Aerospace/Defense COLT DEFENSE/FIN 11/15/2017 Aerospace/Defense BOMBARDIER INC 1/15/2023 Aerospace/Defense Underwriting Spread or Commission: 2.25% Years of Issuers Operations: > 3 years Trade Date: 1/18/13 Portfolio Assets on Trade Date: $701,425,020 Price Paid per Unit: Total Price Paid by Portfolio: 95,000 bonds @ $100 95,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,250,000 bonds @ $100 $1,250,000 % of Portfolio Assets Applied to Purchase 1 0.0135% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/18/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, Citigroup Global Markets Inc, Wells Fargo Securities LLC Co Manager: Bank of Nova Scotia (US), Morgan Stanley, SunTrust Robinson Humphrey Names of Issuers: TENET HEALTHCARE CORP 4.5% Title of Securities: THC 4.5% Cusip: 88033GBX7 Date of First Offering: 1/22/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Description Par Coupon Wtd Date Maturity ML Industry Lvl 4 Yld to Worst PHYSIOTHERAY AS 5/1/2019 Health Facilities OMEGA HEALTHCARE 3/15/2024 Health Facilities LIFEPOINT HOSPIT 10/1/2020 Health Facilities Underwriting Spread or Commission: 1.38% Years of Issuers Operations: > 3 years Trade Date: 1/22/13 Portfolio Assets on Trade Date: $704,356,778 Price Paid per Unit: Total Price Paid by Portfolio: 1,250,000 bonds @ $100 1,250,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 3,500,000 bonds @ $100 $3,500,000 % of Portfolio Assets Applied to Purchase: 0.1775% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/22/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Credit Agricole Securities USA, Credit Suisse Securities USA L, JP Morgan Securities, Merrill Lynch Pierce Fenner &, RBC Capital Markets LLC, Wells Fargo Securities LLC Co Manager: CIBC World Markets, Fifth Third Securities Inc, KeyBanc Capital Markets, Scotia Capital USA Inc, SunTrust Robinson Humphrey, US Bancorp Investments Inc Capital One Southcoast Inc, Comerica Securities, ING Financial Markets, Mitsubishi UFJ Securities USA, SMBC Nikko Securities America, UBS Securities LLC, Names of Issuers: DENBURY RESOURCES INC 4.625% Title of Securities: DNR 4.625% Cusip: 24823UAH1 Date of First Offering: 1/22/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Energy - COMSTOCK RES Exploration & INC 6/15/2020 Production Energy - COMSTOCK RES Exploration & INC 4/15/2018 Production Energy - COMSTOCK RES Exploration & INC 10/15/2017 Production Underwriting Spread or Commission: 1.5 % Years of Issuers Operations: > 3 years 1 Trade Date: 1/22/13 Portfolio Assets on Trade Date: $704,356,778 Price Paid per Unit: Total Price Paid by Portfolio: 500,000 bonds @ $100 500,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 3,500,000 bonds @ $100 $3,500,000 % of Portfolio Assets Applied to Purchase 0.071% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/22/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Deutsche Bank Securities Inc, Merrill Lynch Pierce Fenner &, Co-Managers: Capital One Southcoast Inc, SMBC Nikko Capital Markets Ltd, Citigroup Global Markets Inc, JP Morgan Securities, Wells Fargo Securities LLC ABN AMRO Securities USA LLC, Comerica Securities, SunTrust Robinson Humphrey Inc Names of Issuers: ATLAS PIPELINE LP/FIN CO 5.875% Title of Securities: APL 5.875% Cusip: 04939MAH2 Date of First Offering: 1/28/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst SABINE PASS LNG 11/1/2020 Gas Distribution ACMP/ACMP FIN 4/15/2021 Gas Distribution ACMP/ACMP FIN 7/15/2022 Gas Distribution Underwriting Spread or Commission: 1.75% Years of Issuers Operations: > 3 years Trade Date: 1/28/13 Portfolio Assets on Trade Date: $704,768,374 Price Paid per Unit: Total Price Paid by Portfolio: 475,000 bonds @ $100 475,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 3,000,000 bonds @ $100 $3,000,000 1 % of Portfolio Assets Applied to Purchase 0.0674% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/28/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, Wells Fargo Securities LLC Co-Manager : RB International Finance USA L, Bank of America Merrill Lynch, Goldman Sachs & Co, Rabobank Nederland US, RBC Capital Markets Names of Issuers: CHIQUITA BRANDS INTL / L 7.875% Title of Securities: CQB 7.875% Cusip: 170031AA6 Date of First Offering: 1/29/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst SMITHFIELD FOODS 8/15/2022 Food  Wholesale SHEARERS FOODS 9 11/1/2019 Food  Wholesale MICHAEL FOODS HO 7/15/2018 Food  Wholesale Underwriting Spread or Commission: 1.75% Years of Issuers Operations: > 3 years Trade Date: 1/29/13 Portfolio Assets on Trade Date: $703,733,452 Price Paid per Unit: Total Price Paid by Portfolio: 475,000 bonds @ $99.274 471,551.50 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $99.274 $992,740 % of Portfolio Assets Applied to Purchase 0.067% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/29/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Citigroup Global Markets Inc, Credit Suisse, Deutsche Bank Securities Inc, HSBC Securities, Wells Fargo Securities LLC Co- Manager: Goldman Sachs & Co, KKR Capital Markets LLC, SunTrust Robinson Humphrey Names of Issuers: FIRST DATA CORPORATION 11.25% Title of Securities: FDC 11.25% Cusip: 319963BF0 Date of First Offering: 1/30/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Technology & SEAGATE TECH Electronics- HDD 10/1/16 Computer Hardware Technology & Electronics - NOKIA CORP 5/15/19 Electronics Technology & Electronics - NOKIA CORP 5/15/39 Electronics Underwriting Spread or Commission: 1.25% Years of Issuers Operations: > 3 years Trade Date: 1/30/13 Portfolio Assets on Trade Date: $702,695,303 Price Paid per Unit: 1 Total Price Paid by Portfolio: 550,000 bonds @ $100 550,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $100 $2,000,000 % of Portfolio Assets Applied to Purchase 0.0783% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/30/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, Credit Suisse, RBS Securities Corp, Wells Fargo Securities LLC Names of Issuers: NATIONSTAR MORT/CAP CORP 6.5% Title of Securities: NSM 6.5% Cusip: 63860UAJ9 Date of First Offering: 2/4/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst COMMUNITY Cons/Comm/Lease CHOICE 5/1/2019 Financing Cons/Comm/Lease OXFORD FIN/COS 1/15/2018 Financing Cons/Comm/Lease SPEEDY GRP HLDS 12 11/15/2017 Financing Underwriting Spread or Commission: 1.5% Years of Issuers Operations: > 3 years Trade Date: 2/4/13 Portfolio Assets on Trade Date: $701,012,437 Price Paid per Unit: Total Price Paid by Portfolio: 475,000 bonds @ $100 475,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 1 % of Portfolio Assets Applied to Purchase 0.0678% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 2/4/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: BNP Paribas, Deutsche Bank Securities Inc, JP Morgan Securities, Scotia Capital Inc Bank of America Merrill Lynch, Citigroup Global Markets Inc, HSBC Securities, RBS Securities Corp, Names of Issuers: FLEXTRONICS INTL LTD 5% Title of Securities: FLEX 5% Cusip: 33938EAR8 Date of First Offering: 2/12/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst GLOB GEN MERG 11 12/15/2020 Software/Services CERIDIAN CORP 7/15/2019 Software/Services INTERFACE SEC SY 1/15/2018 Software/Services Underwriting Spread or Commission: 1.0% Years of Issuers Operations: > 3 years Trade Date: 2/12/13 Portfolio Assets on Trade Date: $702,955,717 Price Paid per Unit: Total Price Paid by Portfolio: 800,000 bonds @ $100 800,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 3,000,000 bonds @ $100 $3,000,000 1 % of Portfolio Assets Applied to Purchase 0.1138% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 2/12/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: BNP Paribas, Deutsche Bank Securities Inc, JP Morgan Securities, Scotia Capital Inc Bank of America Merrill Lynch, Citigroup Global Markets Inc, HSBC Securities, RBS Securities Corp, Names of Issuers: FLEXTRONICS INTL LTD 4.625% Title of Securities: FLEX 4.625% Cusip: 33938EAP2 Date of First Offering: 2/12/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst GLOB GEN MERG 11 12/15/2020 Software/Services CERIDIAN CORP 7/15/2019 Software/Services INTERFACE SEC SY 1/15/2018 Software/Services Underwriting Spread or Commission: 0.875% Years of Issuers Operations: > 3 years Trade Date: 2/12/13 Portfolio Assets on Trade Date: $702,955,717 Price Paid per Unit: Total Price Paid by Portfolio: 800,000 bonds @ $100 800,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $100 $2,000,000 1 % of Portfolio Assets Applied to Purchase 0.1138% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 2/12/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Goldman Sachs & Co, Morgan Stanley, Bank of America Merrill Lynch, JP Morgan, Wells Fargo Securities LLC Names of Issuers: BURLINGTON HLDG LLC/FIN 9% Title of Securities: BCFACT 9% Cusip: 12168PAA5 Date of First Offering: 2/14/13 Amount of Total Offering: Unit Price of Offering: 98 Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst NEW ACAD CO/CORP 8 6/15/2018 Specialty Retail CLAIRE'S STORES 9 3/15/2019 Specialty Retail CDR DB SUB 10/15/2020 Specialty Retail Underwriting Spread or Commission: 0.8% Years of Issuers Operations: > 3 years Trade Date : 2/14/13 Portfolio Assets on Trade Date: $703,353,686 Price Paid per Unit: 98 Total Price Paid by Portfolio: 820,000 bonds @ $98 803,600 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $98 $980,000 % of Portfolio Assets Applied to Purchase 0.1143% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 2/14/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, Wells Fargo Securities LLC Names of Issuers: RSI HOME PRODUCTS INC 6.875% Title of Securities: RSIHPI 6.875% Cusip: 74977XAA9 Date of First Offering: 2/15/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Household & SERTA SIMMONS 10/1/2020 Leisure Products Household & A-S CO-ISS SUB I 12/15/2020 Leisure Products Household & HUB INTL LTD 10/15/2018 Leisure Products Underwriting Spread or Commission: 1.75% Years of Issuers Operations: > 3 years Trade Date: 2/15/13 Portfolio Assets on Trade Date: $703,549,239 Price Paid per Unit: Total Price Paid by Portfolio: 475,000 bonds @ $100 475,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 1 % of Portfolio Assets Applied to Purchase 0.0675% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 2/15/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Citigroup Global Markets Inc, PNC Capital Markets, Co Manager: RBS Securities Corp, Credit Agricole Securities USA, HSBC Securities, Mizuho Securities USA Inc, Stifel Nicolaus & Co Inc, Bank of America Merrill Lynch, Deutsche Bank Securities Inc, Scotia Capital USA Inc JP Morgan, USB Capital Resources Inc, Fifth Third Bank, Mitsubishi UFJ Securities USA, SMBC Nikko Securities America, Wells Fargo & Co Names of Issuers: ASHLAND INC 3.875% Title of Securities: ASH 3.875% Cusip: 044209AJ3 Date of First Offering: 2/21/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst HEXION US/NOVA 2/1/2018 Chemicals INEOS FINANCE PL 5/1/2020 Chemicals MOMENTIVE PERFOR 10 10/15/2020 Chemicals Underwriting Spread or Commission: 1.25% Years of Issuers Operations: > 3 years Trade Date: 2/21/13 Portfolio Assets on Trade Date: $704,317,699 Price Paid per Unit: 1 Total Price Paid by Portfolio: 2,000,000 bonds @ $100 2,000,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 3,000,000 bonds @ $100 $3,000,000 % of Portfolio Assets Applied to Purchase 0.284% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 2/21/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America, Citigroup Global Markets Inc, Scotiabank, PNC Capital Markets LLC, Deutsche Bank Securities Co Managers: RBS, Credit Agricole CIB, HSBC, Mizuho Securities, SunTrust Robinson Humphrey and J.P. Morgan, US Bancorp, Fifth Third Securities, Inc., Mitsubishi UFJ Securities, SMBC Nikko, Wells Fargo Securities Names of Issuers: ASHLAND INC 4.75% Title of Securities: ASH 4.75% Cusip: 044209AN4 Date of First Offering: 2/21/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst HEXION US/NOVA 2/1/2018 Chemicals INEOS FINANCE PL 5/1/2020 Chemicals MOMENTIVE PERFOR 10 10/15/2020 Chemicals Underwriting Spread or Commission: 1.25% Years of Issuers Operations: > 3 years Trade Date: 2/21/13 Portfolio Assets on Trade Date: $704,317,699 Price Paid per Unit: 1 Total Price Paid by Portfolio: 2,140,000 bonds @ $99.059 2,119,862.60 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 3,000,000 bonds @ $99.059 $2,971,770 % of Portfolio Assets Applied to Purchase 0.301% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 2/21/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Credit Suisse Securities USA L, Goldman Sachs & Co Citigroup Global Markets Inc, Deutsche Bank Securities Inc, Co Manager: Morgan Stanley, Wells Fargo Securities LLC Names of Issuers: CLEAR CHANNEL COMMUNICAT 11.25% Title of Securities: CCMO 11.25% Cusip: 184502BM3 Date of First Offering: 2/21/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst GRAY TELE INC 10/1/2020 Media  Broadcast CUMULUS MED HLD 5/1/2019 Media  Broadcast SPANISH BROADCAS 4/15/2017 Media  Broadcast Underwriting Spread or Commission: 1.5% Years of Issuers Operations: > 3 years Trade Date: 2/21/13 Portfolio Assets on Trade Date: $704,317,699 Price Paid per Unit: Total Price Paid by Portfolio: 4,000,000 bonds @ $100 4,000,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 4,000,000 bonds @ $100 $4,000,000 % of Portfolio Assets Applied to Purchase 0.5679% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 2/21/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, JP Morgan, Bank of America Merrill Lynch, Goldman Sachs & Co, Wells Fargo Securities LLC Names of Issuers: ARAMARK CORP 5.75% Title of Securities: RMK 5.75% Cusip: 038521AL4 Date of First Offering: 2/22/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst SITEL LLC 11 4/10/2012 Support-Services AUDATEX NORTH AM 6/15/2018 Support-Services SERVICEMASTER CO 7 8/15/2020 Support-Services Underwriting Spread or Commission: 0.50% Years of Issuers Operations: > 3 years Trade Date: 2/22/13 Portfolio Assets on Trade Date: $704,935,859 Price Paid per Unit: Total Price Paid by Portfolio: 1,020,000 bonds @ $100 1,020,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 3,000,000 bonds @ $100 $3,000,000 % of Portfolio Assets Applied to Purchase: 0.1447% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 2/22/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: JP Morgan Securities, UBS Securities LLC, Wells Fargo Securities LLC Co Manager: Fifth Third Securities Inc, KeyBanc Capital Markets Names of Issuers: CEDAR FAIR LP/CANADA'S W 5.25% Title of Securities: FUN 5.25% Cusip: 150191AD6 Date of First Offering: 2/28/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst ROYAL CARIBBEAN 11/15/2022 Leisure SEVEN SEAS CRUIS 5/15/2019 Leisure PALACE ENT HLDG 4/15/2017 Leisure Underwriting Spread or Commission: 1.6% Years of Issuers Operations: > 3 years Trade Date: 2/28/13 Portfolio Assets on Trade Date: $707,100,895 Price Paid per Unit: Total Price Paid by Portfolio: 280,000 bonds @ $100 280,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 500,000 bonds @ $100 $500,000 % of Portfolio Assets Applied to Purchase 0.0396% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 2/28/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Merrill Lynch Pierce Fenner &, Wells Fargo & Co Co Manager: Comerica Securities, ING Financial Markets, Morgan Stanley & Co Inc, TD Securities USA LLC, Wedbush Securities JP Morgan Securities, Mitsubishi UFJ Securities USA, Citigroup Global Markets Inc, Fifth Third Securities Inc, Loop Capital Markets LLC, PNC Capital Markets, US Bancorp Investments Inc, Names of Issuers: RR DONNELLEY & SONS 7.875% Title of Securities: RRD 7.875% Cusip: 74978DAA2 Date of First Offering: 2/28/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Printing & MCCLATCHY CO 9 12/15/2022 Publishing Printing & DELUXE CORP 6 11/15/2020 Publishing Printing & DELUXE CORP 7 3/15/2019 Publishing Underwriting Spread or Commission: 1.46% Years of Issuers Operations: > 3 years Trade Date: 2/28/13 Portfolio Assets on Trade Date: $707,100,895 Price Paid per Unit: 1 Total Price Paid by Portfolio: 720,000 bonds @ $99.5 716,400 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $99.5 $995,000 % of Portfolio Assets Applied to Purchase 0.101% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 2/28/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, HSBC Securities, Wells Fargo & Co Co Manager: Morgan Stanley, RBC Capital Markets, US Bancorp, Comerica Bank, Mitsubishi UFJ Securities USA Names of Issuers: COINSTAR INC 6% Title of Securities: CSTR 6% Cusip: 19259PAH5 Date of First Offering: 3/7/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst NEW ACAD CO/CORP 8 6/15/2018 Specialty Retail CLAIRE'S STORES 9 3/15/2019 Specialty Retail CDR DB SUB 10/15/2020 Specialty Retail Underwriting Spread or Commission: 1.75% Years of Issuers Operations: > 3 years Trade Date: 3/7/13 Portfolio Assets on Trade Date: $709,361,468 Price Paid per Unit: Total Price Paid by Portfolio: 490,000 bonds @ $100 490,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 3,000,000 bonds @ $100 $3,000,000 1 % of Portfolio Assets Applied to Purchase 0.0691% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 3/7/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Credit Suisse Securities USA L, JP Morgan Securities, RBS Securities Inc, Wells Fargo Securities LLC Barclays Capital, HSBC Securities, Merrill Lynch Pierce Fenner &, Scotia Capital USA Inc, Co Manager: Comerica Securities, JMP Securities, Mitsubishi UFJ Securities USA, Raymond James & Associates Inc Names of Issuers: CBRE SERVICES INC 5% Title of Securities: CBG 5% Cusip: 12505BAA8 Date of First Offering: 3/11/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst CRESCENT RES RealEstate Dev & LLC 8/15/2017 Mgt KENNEDY- RealEstate Dev & WILSON 4/1/2019 Mgt RealEstate Dev & REALOGY CORP 1/15/2020 Mgt Underwriting Spread or Commission: 1.5% Years of Issuers Operations: > 3 years Trade Date: 3/11/13 Portfolio Assets on Trade Date: $712,431,478 Price Paid per Unit: 1 Total Price Paid by Portfolio: 550,000 bonds @ $100 550,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $100 $2,000,000 % of Portfolio Assets Applied to Purchase 0.0772% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 3/11/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, JP Morgan, SunTrust Robinson Humphrey, Wells Fargo & Co Co Manager: BNP Paribas, Fifth Third Bank, HSBC Securities, Regions Bank, TD Securities Names of Issuers: GEO GROUP INC 5.125% Title of Securities: GEO 5.125% Cusip: 36159RAF0 Date of First Offering: 3/12/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst EMDEON INC 11 12/31/2019 Support-Services H&E EQUIPMENT 7 9/1/2022 Support-Services IGLOO HOLDINGS 12/15/2017 Support-Services Underwriting Spread or Commission: 1.75% Years of Issuers Operations: > 3 years Trade Date: 3/12/13 Portfolio Assets on Trade Date: $713,067,209 Price Paid per Unit: Total Price Paid by Portfolio: 2,225,000 bonds @ $100 2,225,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 8,000,000 bonds @ $100 $8,000,000 1 % of Portfolio Assets Applied to Purchase 0.312% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 3/12/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, DNB Markets, JP Morgan Securities, Wells Fargo Securities LLC Co Manager: Comerica Securities, Iberia Capital Partners LLC, Simmons & Co Capital One Southcoast Inc, Global Hunter Securities LLC, Scotia Capital Inc, Names of Issuers: HORNBECK OFFSHORE SERV 5% Title of Securities: HOS 5% Cusip: 440543AP1 Date of First Offering: 3/14/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Oil Field Equipment DRILL RIGS HLDS 10/1/2017 & Services Oil Field Equipment PACIFIC DRILLING 12/1/2017 & Services Oil Field Equipment PRECISION DRILL 12/15/2021 & Services Underwriting Spread or Commission: 1.44% Years of Issuers Operations: > 3 years Trade Date: 3/14/13 Portfolio Assets on Trade Date: $714,309,125 Price Paid per Unit: Total Price Paid by Portfolio: 3,810,000 bonds @ $100 3,810,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $100 $15,000,000 % of Portfolio Assets Applied to Purchase 0.5334% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 3/14/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Credit Suisse Securities USA L, Morgan Stanley & Co Inc, Co Manager: Credit Agricole Securities USA, DNB Nor Markets Inc, Merrill Lynch Pierce Fenner &, Mizuho Securities USA Inc, Nomura Securities RBS Securities Inc, UBS Securities LLC, Macquarie Capital USA Inc, Santander Investment Securitie, TD Securities USA LLC Citigroup Global Markets Inc, Goldman Sachs & Co, Wells Fargo Securities LLC Barclays Capital, Deutsche Bank Securities Inc, Jefferies Finance LLC, Mitsubishi UFJ Securities USA, Natixis/New York NY, Internationa, Scotia Capital USA Inc, Comerica Securities, PNC Capital Markets, SMBC Nikko Capital Markets Ltd, Names of Issuers: CHESAPEAKE ENERGY CORP 5.75% Title of Securities: CHK 5.75% Cusip: 165167CL9 Date of First Offering: 3/18/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Energy - Exploration & CONNACHER OIL 8/1/2019 Production Energy - CONTINENTAL Exploration & RES 4/1/2021 Production Energy - COMSTOCK RES Exploration & INC 6/15/2020 Production (8) Underwriting Spread or Commission: 1% 1 Years of Issuers Operations: > 3 years Trade Date: 3/18/13 Portfolio Assets on Trade Date: $715,770,766 Price Paid per Unit: Total Price Paid by Portfolio: 490,000 bonds @ $100 490,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 % of Portfolio Assets Applied to Purchase 0.0685% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 3/18/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Credit Suisse Securities USA L, Morgan Stanley & Co Inc, Co Manager: Credit Agricole Securities USA, DNB Nor Markets Inc, Merrill Lynch Pierce Fenner &, Mizuho Securities USA Inc, Nomura Securities Internationa, Scotia Capital USA Inc, Comerica Securities, PNC Capital Markets, SMBC Nikko Capital Markets Ltd, Citigroup Global Markets Inc, Goldman Sachs & Co, Wells Fargo Securities LLC Barclays Capital, Deutsche Bank Securities Inc, Jefferies Finance LLC, Mitsubishi UFJ Securities USA, Natixis/New York NY, RBS Securities Inc, UBS Securities LLC, Macquarie Capital USA Inc, Santander Investment Securitie, TD Securities USA LLC Names of Issuers: CHESAPEAKE ENERGY CORP 3.25% Title of Securities: CHK 3.25% Cusip: 165167CJ4 Date of First Offering: 3/18/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Energy - Exploration & CONNACHER OIL 8/1/2019 Production Energy - CONTINENTAL Exploration & RES 4/1/2021 Production Energy - COMSTOCK RES Exploration & INC 6/15/2020 Production (8) Underwriting Spread or Commission: 1% 1 Years of Issuers Operations: > 3 years Trade Date: 3/18/13 Portfolio Assets on Trade Date: $715,770,766 Price Paid per Unit: Total Price Paid by Portfolio: 490 bonds @ $100 490,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $100 $2,000,000 % of Portfolio Assets Applied to Purchase 0.0685% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 3/18/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: BMO Capital Markets Corp, US Bancorp Investments Inc, Barclays Capital, JP Morgan Securities, Wells Fargo Securities LLC Names of Issuers: WATCO COS LLC/FINANCE CO 6.375% Title of Securities: WATCOS 6.375% Cusip: 941130AA4 Date of First Offering: 3/19/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst FLORIDA EAST RR 2/1/2017 Services - Railroads FLORIDA EAST COA 8/1/2017 Services - Railroads Services - Support- HORIZON LINES 11 10/15/2016 Services Underwriting Spread or Commission: 1.3125% Years of Issuers Operations: > 3 years Trade Date: 3/19/13 Portfolio Assets on Trade Date: $715,655,739 Price Paid per Unit: Total Price Paid by Portfolio: 310,000 bonds @ $100 310,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 1 % of Portfolio Assets Applied to Purchase 0.0433% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 3/19/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, JP Morgan, PNC Capital Markets, SunTrust Robinson Humphrey, Wells Fargo & Co Co Manager: Avondale Partners LLC, BB&T Capital Markets, HSBC Securities, RBS Securities Corp US Bancorp, Barclays Capital, Fifth Third Bank, Macquarie Bank Equities (USA), Names of Issuers: CORRECTIONS CORP OF AMER 4.125% Title of Securities: CXW 4.125% Cusip: 22025YAL4 Date of First Offering: 3/21/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst EMDEON INC 11 12/31/2019 Support-Services H&E EQUIPMENT 7 9/1/2022 Support-Services IGLOO HOLDINGS 12/15/2017 Support-Services Underwriting Spread or Commission: 1.25% Years of Issuers Operations: > 3 years Trade Date: 3/21/13 Portfolio Assets on Trade Date: $717,017,604 Price Paid per Unit: Total Price Paid by Portfolio: 2,715,000 bonds @ $100 $2,715,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 4,000,000 bonds @ $100 $4,000,000 % of Portfolio Assets Applied to Purchase 0.3787% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 3/21/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, JP Morgan, PNC Capital Markets, SunTrust Robinson Humphrey, Wells Fargo & Co Co Manager: Avondale Partners LLC, BB&T Capital Markets, HSBC Securities, RBS Securities Corp US Bancorp, Barclays Capital, Fifth Third Bank, Macquarie Bank Equities (USA), Names of Issuers: CORRECTIONS CORP OF AMER 4.625% Title of Securities: CXW 4.625% Cusip: 22025YAN0 Date of First Offering: 3/21/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst EMDEON INC 11 12/31/2019 Support-Services H&E EQUIPMENT 7 9/1/2022 Support-Services IGLOO HOLDINGS 12/15/2017 Support-Services Underwriting Spread or Commission: 1.25% Years of Issuers Operations: > 3 years Trade Date: 3/21/13 Portfolio Assets on Trade Date: $717,017,604 Price Paid per Unit: Total Price Paid by Portfolio: 2,715,000 bonds @ $100 $2,715,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 4,000,000 bonds @ $100 $4,000,000 % of Portfolio Assets Applied to Purchase 0.3787% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 3/21/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Credit Agricole Securities USA, RBC Capital Markets, Co Manager: Citigroup Global Markets Inc, Bank of Tokyo-Mitsubishi UFJ L, Goldman Sachs & Co, PNC Capital Markets, Regions Capital Markets, SMBC Nikko Capital Markets Ltd Wells Fargo Securities LLC, JP Morgan Securities, RBS Securities Inc, Barclays Capital, Merrill Lynch Pierce Fenner &, BB&T Capital Markets, Mitsubishi UFJ Securities USA, Raymond James & Associates Inc, Scotia Capital USA Inc, Names of Issuers: EXTERRAN PARTNERS/EXLP 6 % Title of Securities: EXLP 6% Cusip: 30227CAA5 Date of First Offering: 3/22/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Oil Field Equipment DRILL RIGS HLDS 10/1/2017 & Services Oil Field Equipment PACIFIC DRILLING 12/1/2017 & Services Oil Field Equipment PRECISION DRILL 12/15/2021 & Services Underwriting Spread or Commission: 1.92% Years of Issuers Operations: > 3 years Trade Date: 3/22/13 Portfolio Assets on Trade Date: $717,170,198 1 Price Paid per Unit: Total Price Paid by Portfolio: 800,000 bonds @ $98.439 795,512 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 3,000,000 bonds @ $98.439 $2,983,170 % of Portfolio Assets Applied to Purchase 0.1109% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 3/22/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Citigroup Global Markets Inc, Wells Fargo & Co Co Manager: BNP Paribas, HSBC Securities, Mitsubishi UFJ Securities USA, Rabobank Nederland US, Sumitomo Mitsui Banking Corp/N, Barclays Capital, JP Morgan, BB Securities, Credit Suisse, Itau BBA USA Securities Inc, PNC Capital Markets, RBC Capital Markets, UBS Securities LLC Names of Issuers: HAWK ACQUISITION SUB INC 4.25% Title of Securities: HNZ 4.25% Cusip: 420088AA4 Date of First Offering: 3/22/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Consumer Non- SMITHFIELD Cyclical - Food - FOODS 8/15/2022 Wholesale Consumer Non- Cyclical Consumer- SCOTTS MIRACLE 1/15/2018 Products Consumer Non- CENTRAL Cyclical Consumer- GARDEN 3/1/2018 Products Underwriting Spread or Commission: 1.5% Years of Issuers Operations: > 3 years Trade Date: 3/22/13 1 Portfolio Assets on Trade Date: $717,170,198 Price Paid per Unit: Total Price Paid by Portfolio: 2,655,000 bonds @ $100 2,655,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $100 $10,000,000 % of Portfolio Assets Applied to Purchase 0.3702% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 3/22/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Citigroup Global Markets Inc, Deutsche Bank Securities Inc, HSBC Securities, Bank of America Merrill Lynch, Credit Suisse, Goldman Sachs & Co, Wells Fargo Securities LLC Names of Issuers: FIRST DATA CORPORATION 10.625% Title of Securities: FDC 10.625% Cusip: 319963BH6 Date of First Offering: 3/26/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst GLOB GEN MERG 11 12/15/2020 Software/Services CERIDIAN CORP 7/15/2019 Software/Services INTERFACE SEC SY 1/15/2018 Software/Services Underwriting Spread or Commission: 1.25% Years of Issuers Operations: > 3 years Trade Date: 3/26/13 Portfolio Assets on Trade Date: $717,530,927 Price Paid per Unit: Total Price Paid by Portfolio: 1,525,000 bonds @ $100 1,525,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $100 $2,000,000 1 % of Portfolio Assets Applied to Purchase 0.2125% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 3/26/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Credit Agricole Corp and Inv B, JP Morgan Securities, Wells Fargo Securities LLC Co Manager: Raymond James & Associates Inc, Sumitomo Mitsui Banking Corp/N, Bank of America Merrill Lynch, Deutsche Bank Securities Inc, US Bancorp Investments Inc, Capital One Bank, Scotia Capital Inc, TD Securities Names of Issuers: RHP HOTEL PPTY/RHP FINAN 5% Title of Securities: RHP 5% Cusip: 749571AA3 Date of First Offering: 3/27/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst CRESCENT RES RealEstate Dev & LLC 8/15/2017 Mgt KENNEDY- RealEstate Dev & WILSON 4/1/2019 Mgt RealEstate Dev & REALOGY CORP 1/15/2020 Mgt Underwriting Spread or Commission: 1.75% Years of Issuers Operations: > 3 years Trade Date: 3/27/13 Portfolio Assets on Trade Date: $717,143,158 Price Paid per Unit: Total Price Paid by Portfolio: 320,000 bonds @ $100 320,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 500,000 bonds @ $100 $500,000 % of Portfolio Assets Applied to Purchase 0.0446% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 3/27/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Trust and Funds II Real Estate Securities Trust Global Real Estate Securities Fund II Real Estate Securities Fund II Managed by Deutsche Asset & Wealth Management For the Period April 01, 2013 to June 28, 2013 Execution Closing Fund(s) Security Shares/Par Date Buy/ Sell Price* Price Cross Fee** Net Proceeds Reasons Counter Party None to report *The price of the trade is the last sale price at the time the transaction was executed. For trades executed intra-day, there may be a difference between execution price and closing price. **A cross fee is the customary transfer fee paid (permitted by Rule 17a-7) to facilitate the transfer of securities between two funds with different custodians. Cross fees are not paid when the transfers are executed between funds with the same custodian. This fee is [ ] per share. 17e-1 Transactions Execution Closing Commissi Commissions Basis Points or Fund(s) Security Shares/Par Date Price Price ons Paid Per Share Broker Agency Trade None to report 10f-3 Transactions Security of Fund(s) Trade Date Settlement Date Security Name Deal Type Shares Price Size of Offering All Underwriting Members Affiliated Underwriter Purchased from Spread Assets on Morgan Stanley, Goldman, Sachs & Co., J.P. Morgan, Wells Fargo, Citigroup, credit Suisse, Scotiabank, BofA Merrilly Lynch, Deutsche Bank Securities, HSBC, RBC Capital Markets RBS, Mitsubishi UFJ Securities, ING, The williams Capital Group, L.P., SMBC Nikko, PNC JHF2GLB 4/24/2013 4/30/2013 Prologis Secondary 50,714 $ 41.60 31,000,000 + 15% grenshoe Capital Markets LLC, Pipper Jaffray Deutsche Bank Securities J.P. Morgan 1.5435 0.76% JHF2 4/24/2013 4/30/2013 Prologis Secondary 110,010 $ 41.60 " 0.76% JHVIT 4/24/2013 4/30/2013 Prologis Secondary 78,791 $ 41.60 " 0.76% UBS Investment Bank, Deutsche Bank Securities, Wells Fargo, Barclays, Citigroup, J.P. Morgan RBC Capital Markets, BofA Merill Lynch, Credit Agricole, KeyBanc capital Markets, Morgan Stanley, PNC Capital Markets LLC, Raymond James, Stifel, BB&T Capital Markets, BNY Mellon Capital Mrkts, Comerica, Credit Suisse, The Huntington Investment Company, JHF2GLB 5/9/2013 5/14/2013 Health Care REIT Secondary 22,135 $ 73.50 20,000,000 + 15% greenshoe RBS, SMBC Nikko, SunTrust Robinson Humphrey Deutsche Bank Securities UBS Investment Ba 0.7488 0.76% JHF2 5/9/2013 5/14/2013 Health Care REIT Secondary 64,703 $ 73.50 " 0.58% JHVIT 5/9/2013 5/14/2013 Health Care REIT Secondary 45,889 $ 73.50 " 0.76% Limited Access Past performance is no guarantee of future results. Performance information reflects data as of the date indicated. Performance is stated as gross of fees unless otherwise indicated. Risks associated with a portfolio can change significantly over short periods of time. Please refer to your account statement for final returns. References to securities should not be considered a recommendation to purchase or sell a particular security and there is no assurance, as of the date of publication, that the securities purchased remain in a portfolio or that securities sold have not been repurchased. Additionally, it is noted that the securities referenced do not represent all of the securities purchased, sold, or recommended during the period referenced, and there is no guarantee as to the future profitability of any of the securities identified and discussed herein. Deutsche Bank AG or its affiliates or persons associated with them may maintain a long or short position in securities referred to herein, or in related futures or options; purchase or sell, make a market in, or engage in any other transaction involving such securities, and earn brokerage or other compensation in respect of the foregoing. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries. Clients will be provided Deutsche Asset & Wealth Management products or services by one or more legal entities that will be identified to clients pursuant to the contracts, agreements, offering materials or other documentation relevant to such products or services. SEC Rule 206(4)-2: Custody of Funds: We encourage you to compare this statement with the statement from the custodian for your account. 14 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Deutsche Bank Securities BNY Capital Markets Morgan Stanley Citigroup Global Markets SunTrust Robinson Humphrey Co-Managers BB&T Capital Markets Scotia Capital Inc. PNC Capital Markets TD Securities RBS Securities Wells Fargo Securities Names of Issuers: Boston Properties Title of Securities: BXP 3.125 09/01/23 Date of First Offering: 04/02/13 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.379 Comparable Securities 1) Simon Property Group, C#828807CN5 2) Health Care REIT Inc., C#42217KBA3 3) AvalonBay Communities, C#05348EAQ2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: 43 years Trade Date: 04/02/13 Portfolio Assets on Trade Date: $690,375,530 Price Paid per Unit: $99.379 Total Price Paid by Portfolio: 785,000 bonds @ $99.379 $780,125.15 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 23,500,000 bonds @ $99.379 $23,354,065.00 % of Portfolio Assets Applied to Purchase 0.113% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 43 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 4/2/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman Sachs & Co. J.P. Morgan Securities Co-Managers Citigroup Global Markets Deutsche Bank Securities Wells Fargo Securities Names of Issuers: Mallinckrodt International Finance Title of Securities: COV 4.75 04/15/23 Date of First Offering: 04/08/13 Amount of Total Offering : $600,000,000 Unit Price of Offering: $99.684 Comparable Securities 1) Thermo Fisher Scientific, C#883556BC5 2) Baxter International, C#071813BF5 3) Covidien International Finance, C#22303QAN0 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (1.00%). Years of Issuers Operations: 146 years Trade Date: 04/08/13 Portfolio Assets on Trade Date: $694,739,852.00 Price Paid per Unit: $99.684 Total Price Paid by Portfolio: 255,000 bonds @ $99.684 $254,194.20 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 12,000,000 bonds @ $99.684 $11,962,080 % of Portfolio Assets Applied to Purchase 0.037% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 146 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 4/8/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman Sachs & Co. J.P. Morgan Securities Co-Managers Citigroup Global Markets Deutsche Bank Securities Wells Fargo Securities Names of Issuers: Mallinckrodt International Finance Title of Securities: COV 3.5 04/15/18 144A Date of First Offering: 04/08/13 Amount of Total Offering : $300,000,000 Unit Price of Offering: $99.981 Comparable Securities 1) Thermo Fisher Scientific, C#883556BB7 2) Cardinal Health, C#14149YAU2 3) GlaxoSmithKline Capital, C#377373AC9 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.90%). Years of Issuers Operations: 146 years Trade Date: 04/08/13 Portfolio Assets on Trade Date: $694,739,852.00 Price Paid per Unit: $99.981 Total Price Paid by Portfolio: 200,000 bonds @ $99.981 $199,962.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 7,000,000 bonds @ $99.981 $6,998,670.00 % of Portfolio Assets Applied to Purchase 0.029% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 146 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 4/8/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Wells Fargo Securities J.P. Morgan Co-Managers SMBC Nikko Capital Markets SunTrust Robinson Humphrey TD Securities US Bancorp Fifth Third Securities KeyBanc Capital Markets Mitsubishi UFJ Securities Mizuho Securities PNC Capital Markets Names of Issuers: Reliance Steel & Aluminum Company Title of Securities: RS 4.5 04/15/23 Date of First Offering: 04/09/13 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.585 Comparable Securities 1) Goldcorp, C#380956AD4 2) Carpenter Technology, C#144285AK9 3) Teck Resources, C#878742AY1 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: 74 years Trade Date: 04/09/13 Portfolio Assets on Trade Date: $694,578,254 Price Paid per Unit: $99.585 Total Price Paid by Portfolio: 195,000 bonds @ $99.585 $194,190.75 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 5,000,000 bonds @ $99.585 $4,979,250.00 1 % of Portfolio Assets Applied to Purchase 0.028% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 74 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 4/9/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Credit Suisse Co-Managers The Williams Capital Group UBS Securities U.S. Bancorp Investments Wells Fargo Securities Barclays Capital BNY Mellon Capital Markets Citigroup Global Markets Deutsch Bank Securities Names of Issuers: Hartford Financial Services Group Title of Securities: HIG 4.3 04/15/43 Date of First Offering: 04/15/13 Amount of Total Offering : $300,000,000 Unit Price of Offering: $99.2 Comparable Securities 1) MetLife, C#59156RBD9 2) Prudential Financial, C#744320AN2 3) Health Care REIT, C#42217KBB1 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). Years of Issuers Operations: 203 years Trade Date: 04/15/13 Portfolio Assets on Trade Date: $695,497,921 Price Paid per Unit: $99.2 Total Price Paid by Portfolio: 395,000 bonds @ $99.2 $391,840.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.2 $9,920,000.00 1 % of Portfolio Assets Applied to Purchase 0.056% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 203 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 4/15/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Co-Manager(s) Fifth Third Securities SunTrust Robinson Humphrey Drexel Hamilton J.P. Morgan Capital One Southcoast KeyBanc Capital Markets Wells Fargo Securities The Williams Capital Group Names of Issuers: JPMorgan Chase & Company Title of Securities: JPM 3.375 05/01/23, C#46625HJJ0 Date of First Offering: 04/24/13 Amount of Total Offering : $2,000,000,000 Unit Price of Offering: $99.462 Comparable Securities 1) JPM 3.2 01/25/23, C#46625HJH4 2) MS 3.75 02/25/23, C#61746BDJ2 3) GS 3.625 01/22/23, C#38141GRD8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.45%). Years of Issuers Operations: 13 Trade Date: 04/24/13 Portfolio Assets on Trade Date: $699,851,909 Price Paid per Unit: $99.462 Total Price Paid by Portfolio: 590,000 bonds @ $99.462 $586,825.80 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 17,000,000 bonds @ $99.462 $16,908,540.00 % of Portfolio Assets Applied to Purchase: 0.084% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 13 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 4/24/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BNP Paribas RBS BofA Merrill Lynch Wells Fargo Securities Co-Manager(s) BNY Mellon Capital Markets MFR Securities CastleOak Securities Toussaint Capital Partners Names of Issuers: International Business Machines Corporation Title of Securities: IBM 1.625 05/15/20 Date of First Offering: 05/02/13 Amount of Total Offering : $1,250,000,000 Unit Price of Offering: $99.249 Comparable Securities 1) Microsoft, C#594918AQ7 2) Texas Instruments, C#882508AU8 3) Motorola Solutions, C#620076BC2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.30%). Years of Issuers Operations: Trade Date: 05/02/13 Portfolio Assets on Trade Date: $704,331,245 Price Paid per Unit: $99.249 Total Price Paid by Portfolio: 1,185,000 bonds @ $99.249 $1,176,100.65 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 30,000,000 bonds @ $99.249 $29,774,700.00 1 % of Portfolio Assets Applied to Purchase 0.167% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 102 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/2/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman, Sachs & Co. BofA Merrill Lynch Wells Fargo Securities Names of Issuers: Berkshire Hathaway Finance Corporation Title of Securities: BRK 4.3 05/15/43 Date of First Offering: 05/08/13 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.183 Comparable Securities 1) MetLife, C#59156RBD9 2) Georgia Power Company, C#373334KA8 3) Home Depot, C#437076BA9 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.75%). Years of Issuers Operations: Trade Date: 05/08/13 Portfolio Assets on Trade Date: $703,955,664 Price Paid per Unit: $99.183 Total Price Paid by Portfolio: 280,000 bonds @ $99.183 $277,712.40 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 7,000,000 bonds @ $99.183 $6,942,810.00 % of Portfolio Assets Applied to Purchase 0.039% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes 1 Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 174 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/8/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman, Sachs & Co. BofA Merrill Lynch Wells Fargo Securities Names of Issuers: Berkshire Hathaway Finance Corporation Title of Securities: BRK 1.3 05/15/18 Date of First Offering: 05/08/13 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.942 Comparable Securities 1) JPMorgan Chase & Co., C#46625HJG6 2) Goldman Sachs Group, C#38141GRC0 3) Metlife, Inc., C#59156RBE7 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.325%). Years of Issuers Operations: Trade Date: 05/08/13 Portfolio Assets on Trade Date: $703,955,664 Price Paid per Unit: $99.942 Total Price Paid by Portfolio: 995,000 bonds @ $99.942 $994,422.90 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.942 $24,985,500.00 % of Portfolio Assets Applied to Purchase 0.141% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes 1 Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 174 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/8/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Co- Managers Mitsubishi UFJ Securities Regions Securities Wells Fargo Securities Names of Issuers: Brinker International, Inc. Title of Securities: EAT 2.6 05/15/18 Date of First Offering: 05/08/13 Amount of Total Offering : $250,000,000 Unit Price of Offering: $99.93 Comparable Securities 1) Carnival Corporation, C#143658AY8 2) Newell Rubbermaid, C#651229AN6 3) Tech Data Corporation, C#878237AF3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.85%). Years of Issuers Operations: 22 years Trade Date: 05/08/13 Portfolio Assets on Trade Date: $703,955,664 Price Paid per Unit: $99.93 Total Price Paid by Portfolio: 300,000 bonds @ $99.93 $299,790.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 9,000,000 bonds @ $99.93 $8,993,700 % of Portfolio Assets Applied to Purchase: 0.043% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 22 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/8/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Co- Managers Mitsubishi UFJ Securities Regions Securities Wells Fargo Securities Names of Issuers: Brinker International, Inc. Title of Securities: EAT 3.875 05/15/23 Date of First Offering: 05/08/13 Amount of Total Offering : $300,000,000 Unit Price of Offering: $99.901 Comparable Securities 1) Amazon, C#023135AJ5 2) Ford Motor Credit Co, C#345397WF6 3) Newell Rubbermaid, C#651229AM8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.85%). Years of Issuers Operations: 22 years Trade Date: 05/08/13 Portfolio Assets on Trade Date: $703,955,664 Price Paid per Unit: $99.901 Total Price Paid by Portfolio: 300,000 bonds @ $99.901 $299,703.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.901 $9,990,100 % of Portfolio Assets Applied to Purchase: 0.043% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 22 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/8/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merill Lynch J.P. Morgan Co- Managers RBS US Bancorp Comerica Securities Morgan Stanley Wells Fargo Securities HSBC Fifth Third Securities, Inc. Hapoalim Securities PNC Capital Markets LLC Names of Issuers: Perrigo Company Title of Securities: PRGO 2.95 05/15/23 Date of First Offering: 05/09/13 Amount of Total Offering : $600,000,000 Unit Price of Offering: $99.485 Comparable Securities 1) GlaxoSmithKline Capital Inc., C#377372AH0 2) Teva Pharamaceutical Finance Co., C#88165FAG7 3) Merck & Co., C3589331AT4 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: 126 years Trade Date: 05/09/13 Portfolio Assets on Trade Date: $703,089,851 Price Paid per Unit: $99.485 Total Price Paid by Portfolio: 800,000 bonds @ $99.485 $795,880.00 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 30,000,000 bonds @ $99.485 $29,845,500 % of Portfolio Assets Applied to Purchase 0.113% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 126 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/9/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Morgan Stanley Mitsubishi UFJ Securities Co- Managers SunTrust Robinson Humphrey US Bancorp BB&T Capital Markets Fifth Third Securities, Inc. RBS Names of Issuers: AGL Capital Corporation Title of Securities: GAS 4.4 06/01/43 Date of First Offering: 05/13/13 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.618 Comparable Securities 1) Georgia Power Company, C#37334KA8 2) Potomac Electric Power, C#737679DE7 3) Duke Energy Progress, C#144141DD7 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). Years of Issuers Operations: 157 years Trade Date: 05/13/13 Portfolio Assets on Trade Date: $700,500,382 Price Paid per Unit: $99.618 Total Price Paid by Portfolio: 1,000,000 bonds @ $99.618 $996,180.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.618 $24,904,500.00 1 % of Portfolio Assets Applied to Purchase 0.142% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 157 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/13/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books RBS UBS Investment Bank Wells Fargo Securities Co- Managers MFR Securities, Inc. Mischler Financial Group, Inc. Ramirez & Co., Inc. The Williams Capital Group, L.P. Barclays Deutsche Bank Securities Goldman, Sachs & Co. PNC Capital Markets LLC Fifth Third Securities, Inc. KeyBanc Capital Markets Loop Capital Markets Names of Issuers: Consumers Energy Company Title of Securities: CMS 3.95 05/15/43 Date of First Offering: 05/13/13 Amount of Total Offering : $425,000,000 Unit Price of Offering: $99.843 Comparable Securities 1) Georgia Power, C#373334KA8 2) Potomac Electric Power, C#737679DE7 3) Duke Energy Progress, C#144141DD7 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). Years of Issuers Operations: 127 years Trade Date: 05/13/13 Portfolio Assets on Trade Date: $700,500,382 Price Paid per Unit: $99.843 Total Price Paid by Portfolio: 600,000 bonds @ $99.843 $599,058.00 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.843 $14,976,450.00 % of Portfolio Assets Applied to Purchase 0.086% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 127 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/13/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books J.P Morgan Securities RBC Capital Markets Co-Managers BofA Merrill Lynch Fifth Third Securities Royal Bank of Scotland SunTrust Robinson Humphrey Capital Markets Wells Fargo Securities Names of Issuers: World Financial Network Credit Card Master Note Trust Title of Securities: WFNMT 2013-B A, C#981464DX5 Date of First Offering: 05/14/13 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.99916 Comparable Securities 1) Discover Card Master Trust I, C#254683BB0 2) American Express Credit Account Master Trust, C#02587AAE4 3) Chase Issuance Trust, C#161571FU3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.35%). Years of Issuers Operations: 17 years Trade Date: 05/14/13 Portfolio Assets on Trade Date: $699,745,542.00 Price Paid per Unit: $99.99916 Total Price Paid by Portfolio: 1,803,000 bonds @ $99.99916 $1,802,984.85 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 45,000,000 bonds @ $99.99916 $44,999,622 1 % of Portfolio Assets Applied to Purchase 0.258% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 17 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/14/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Deutsche Bank Securities Morgan Stanley Co- Managers SG Americas Securities SMBC Nikko Capital Markets Standard Chartered Bank U.S. Bancorp Wells Fargo Securities Drexel Hamilton The Williams Group BNP PARIB J.P. Morgan BofA Merrill Lynch Citigroup Credit Suisse Securities Goldman, Sachs & Co. HSBC Securities RBS Securities UBS Securities Santander Names of Issuers: Merck & Company, Inc. Title of Securities: MRK 2.8 05/18/23 Date of First Offering: 05/15/13 Amount of Total Offering : $1,750,000,000 Unit Price of Offering: $99.913 Comparable Securities 1) GlaxoSmithKline Capital Inc., C#377372AH0 2) Teva Pharmaceutical Finance Co., C#88165FAG7 3) Novartis 2.4 9/21/22, C#66989HAE8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.45%). Years of Issuers Operations: 96 years Trade Date: 05/15/13 Portfolio Assets on Trade Date: $699,944,732 Price Paid per Unit: $99.913 Total Price Paid by Portfolio: 1,650,000 bonds @ $99.913 $1,648,564.50 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 40,000,000 bonds @ $99.913 $39,965,200.00 % of Portfolio Assets Applied to Purchase 0.236% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 96 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/15/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Deutsche Bank Securities Morgan Stanley Co- Managers SG Americas Securities SMBC Nikko Capital Markets Standard Chartered Bank U.S. Bancorp Wells Fargo Securities Drexel Hamilton The Williams Group BNP PARIB J.P. Morgan BofA Merrill Lynch Citigroup Credit Suisse Securities Goldman, Sachs & Co. HSBC Securities RBS Securities UBS Securities Santander Names of Issuers: Merck & Company, Inc. Title of Securities: MRK 1.3 05/18/18 Date of First Offering: 05/15/13 Amount of Total Offering : $1,000,000,000 Unit Price of Offering: $99.769 Comparable Securities 1) Sanofi, C#801060AB0 2) Thermo Fisher Scientific, C#883556BB7 3) Cardinal Health, C#14149YAU2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.35%). Years of Issuers Operations: 96 years Trade Date: 05/15/13 Portfolio Assets on Trade Date: $699,944,732 Price Paid per Unit: $99.769 Total Price Paid by Portfolio: 1,735,000 bonds @ $99.769 $1,730,992.15 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 47,000,000 bonds @ $99.769 $46,891,430 % of Portfolio Assets Applied to Purchase 0.247% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 96 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/15/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Deutsche Bank Securities Morgan Stanley Co- Managers SG Americas Securities SMBC Nikko Capital Markets Standard Chartered Bank U.S. Bancorp Wells Fargo Securities Drexel Hamilton The Williams Group BNP PARIB J.P. Morgan BofA Merrill Lynch Citigroup Credit Suisse Securities Goldman, Sachs & Co. HSBC Securities RBS Securities UBS Securities Santander Names of Issuers: Merck & Company, Inc. Title of Securities: MRK 4.15 05/18/43 Date of First Offering: 05/15/13 Amount of Total Offering : $1,250,000,000 Unit Price of Offering: $99.694 Comparable Securities 1) GlaxoSmithKline Capital, C#377372AJ6 2) Novartis Capital, C#66989HAF5 3) Astrazeneca, C#046353AG3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). Years of Issuers Operations: 96 years Trade Date: 05/15/13 Portfolio Assets on Trade Date: $699,944,732 Price Paid per Unit: $99.694 Total Price Paid by Portfolio: 620,000 bonds @ $99.694 $618,102.80 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.694 $14,954,100.00 % of Portfolio Assets Applied to Purchase 0.088% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 96 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/15/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Morgan Stanley Wells Fargo Securities Co- Managers Suntrust Robinson Humphrey US Bancorp J.P. Morgan RBC Capital Markets RBS Names of Issuers: DCP Midstream LLC Title of Securities: DCP 5.85 05/21/43 144A, C#23311RAH9 Date of First Offering: 05/16/13 Amount of Total Offering : $550,000,000 Unit Price of Offering: $100 Comparable Securities 1) Kinder Morgan Energy Partners, C#494550BP0 2) Sunoco Logistics Partners Operations, C#86765BAM1 3 ) El Paso Pipeline Partners Operating Co., C28370TAF6 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (1.00%). Years of Issuers Operations: 84 years Trade Date: 05/16/13 Portfolio Assets on Trade Date: $702,538,152 Price Paid per Unit: $100 Total Price Paid by Portfolio: 520,000 bonds @ $100 $520,000.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 14,000,000 bonds @ $100 $14,000,000.00 1 % of Portfolio Assets Applied to Purchase 0.074% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 84 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/16/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Morgan Stanley RBS Wells Fargo Securities UBS Investment Bank Co- Managers Credit Agricole CIB Lloyds Securities PNC Capital Markets SunTrust Robinson Humphrey US Bancorp BofA Merrill Lynch Barclays Credit Suisse J.P. Morgan KeyBanc Capital Markets RBC Capital Markets Soctiabank BNY Mellon Capital Markets CIBC Names of Issuers: PPL Capital Funding, Inc. Title of Securities: PPL 1.9 06/01/18 Date of First Offering: 05/21/13 Amount of Total Offering : $250,000,000 Unit Price of Offering: $99.9 Comparable Securities 1) FirstEnergy Corporation, C#337932AE7 2) Virginia Electric & Power Company, C#927804FM1 3) American Electric Power, C#025537AF8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). Years of Issuers Operations: 93 years Trade Date: 05/21/13 Portfolio Assets on Trade Date: $702,453,641.00 Price Paid per Unit: $99.9 Total Price Paid by Portfolio: 320,000 bonds @ $99.9 $319,680.00 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 14,000,000 bonds @ $99.9 $13,986,000 % of Portfolio Assets Applied to Purchase 0.046% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 93 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/21/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Morgan Stanley RBS Wells Fargo Securities UBS Investment Bank Co- Managers Credit Agricole CIB Lloyds Securities PNC Capital Markets SunTrust Robinson Humphrey US Bancorp BofA Merrill Lynch Barclays Credit Suisse J.P. Morgan KeyBanc Capital Markets RBC Capital Markets Soctiabank BNY Mellon Capital Markets CIBC Names of Issuers: PPL Capital Funding, Inc. Title of Securities: PPL 3.4 06/01/23 Date of First Offering: 05/21/13 Amount of Total Offering : $600,000,000 Unit Price of Offering: $99.705 Comparable Securities 1) Indiana Michigan Power, C#454889AP1 2) Virginia Electric & Power Co., C#927804FN9 3 ) FirstEnergy, C#337932AF4 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: 93 years Trade Date: 05/21/13 Portfolio Assets on Trade Date: $702,453,641.00 Price Paid per Unit: $99.705 Total Price Paid by Portfolio: 805,000 bonds @ $99.705 $802,625.25 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.705 $19,941,000.00 % of Portfolio Assets Applied to Purchase 0.114% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 93 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/21/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Morgan Stanley RBS Wells Fargo Securities UBS Investment Bank Co- Managers Credit Agricole CIB Lloyds Securities PNC Capital Markets SunTrust Robinson Humphrey US Bancorp BofA Merrill Lynch Barclays Credit Suisse J.P. Morgan KeyBanc Capital Markets RBC Capital Markets Soctiabank BNY Mellon Capital Markets CIBC Names of Issuers: PPL Capital Funding, Inc. Title of Securities: PPL 4.7 06/01/43 Date of First Offering: 05/21/13 Amount of Total Offering : $300,000,000 Unit Price of Offering: $99.648 Comparable Securities 1) Georgia Power, C#373334KA8 2) Duke Energy Progress, C#144141DD7 3 ) Southern Cal Edison, C#842400FW8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). Years of Issuers Operations: 93 years Trade Date: 05/21/13 Portfolio Assets on Trade Date: $702,453,641.00 Price Paid per Unit: $99.648 Total Price Paid by Portfolio: 605,000 bonds @ $99.648 $602,870.40 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.648 $14,947,200.00 % of Portfolio Assets Applied to Purchase 0.086% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 93 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/21/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books J.P. Morgan RBS Wells Fargo Securities Co- Managers Lloyds Securities Inc. Morgan Stanley & Co. Scotia Capital (USA) Inc. BNY Mellon Capital Markets Danske Markets PNC Capital Markets SMBC Nikko Capital Markets UniCredit Capital Markets Drexel Hamilton Mischler Financial Group Citigroup Deutsche Bank Securities Goldman, Sachs & Co. BNP Paribas BofA Merrill Lynch Credit Suisse Mitsubishi UFJ Securities Mizuho Securities The Williams Capital Group US Bancorp Investments ANZ Securities Banca IMI Barclays Capital Names of Issuers: Northrop Grumman Corporation Title of Securities: NOC 3.25 08/01/23, C#666807BG6 Date of First Offering: 05/28/13 Amount of Total Offering : $1,050,000,000 Unit Price of Offering: $99.462 Comparable Securities 1) United Technologies, C#913017BV0 2) General Electric, C#369604BD4 3 ) Caterpillar Financial, C#14912L5Q0 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.45%). Years of Issuers Operations: 19 years Trade Date: 05/28/13 Portfolio Assets on Trade Date: $696,697,551 1 Price Paid per Unit: $99.462 Total Price Paid by Portfolio: 2,460,000 bonds @ $99.462 $2,446,765.20 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 60,000,000 bonds @ $99.462 $59,677,200.00 % of Portfolio Assets Applied to Purchase 0.351% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 19 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/28/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books J.P. Morgan RBS Wells Fargo Securities Co- Managers Lloyds Securities Inc. Morgan Stanley & Co. Scotia Capital (USA) Inc. BNY Mellon Capital Markets Danske Markets PNC Capital Markets SMBC Nikko Capital Markets UniCredit Capital Markets Drexel Hamilton Mischler Financial Group Citigroup Deutsche Bank Securities Goldman, Sachs & Co. BNP Paribas BofA Merrill Lynch Credit Suisse Mitsubishi UFJ Securities Mizuho Securities The Williams Capital Group US Bancorp Investments ANZ Securities Banca IMI Barclays Capital Names of Issuers: Northrop Grumman Corporation Title of Securities: NOC 4.75 06/01/43, C#666807BH4 Date of First Offering: 05/28/13 Amount of Total Offering : $950,000,000 Unit Price of Offering: Comparable Securities 1) United Technologies, C#913017BT5 2) General Electric Co., C#369604BF9 3 ) CSX Corporation, C#126408GY3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). Years of Issuer’s Operations: 19 years Trade Date: 05/28/13 Portfolio Assets on Trade Date: 1 Price Paid per Unit: $99.904 Total Price Paid by Portfolio: 1,435,000 bonds @ $99.904 $1,433,622.40 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 35,000,000 bonds @ $99.904 $34,966,400.00 % of Portfolio Assets Applied to Purchase 0.206% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 19 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/28/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Barclays Wells Fargo Securities Co- Managers Mitsubishi UFJ Securities SunTrust Robinson Humphrey Mizuho Securities Names of Issuers: Roper Industries, Inc., Title of Securities: ROP 2.05 10/01/18, C#776696AF3 Date of First Offering: 05/30/13 Amount of Total Offering : $800,000,000 Unit Price of Offering: $99.791 Comparable Securities 1) Goldcorp, C#380956AC6 2) Praxair, C#74005PBC7 3 ) Tech Resources, C#878742AX3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). Years of Issuers Operations: Over 100 years Trade Date: 05/30/13 Portfolio Assets on Trade Date: $697,140,040 Price Paid per Unit: $99.791 Total Price Paid by Portfolio: 1,010,000 bonds @ $99.791 $1,007,889.10 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.791 $24,947,750.00 1 % of Portfolio Assets Applied to Purchase 0.145% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) Over 100 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/30/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Wells Fargo Securities UBS Investment Bank Co- Managers RBC Capital Markets SMBC Nikko Barclays SunTrust Robinson Humphrey Deutsche Bank Securities BB&T Capital Markets Names of Issuers: Buckeye Partners, L.P. Title of Securities: BPL 4.15 07/01/23, C#118230AK7 Date of First Offering: 06/03/13 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.81 Comparable Securities 1) DCP Midstream Operating, C#23311VAD9 2) Spectra Energy Capital, C#84755TAE7 3 ) Sunoco Logistics Partner, C#86765BAL3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: 127 years Trade Date: 06/03/13 Portfolio Assets on Trade Date: $694,578,517 Price Paid per Unit: $99. 81 Total Price Paid by Portfolio: 805,000 bonds @ $99.81 $803,470.50 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.81 $19,962,000.00 1 % of Portfolio Assets Applied to Purchase 0.116% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 127 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 6/3/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BMO Capital Markets HSBC Securities (USA) Mitsubishi UFJ Securities U.S. Bancorp Investments Co- Managers RBS Securities UBS Securities The Williams Capital Group BofA Merrill Lynch Citigroup Global Markets J.P. Morgan Securities Wells Fargo Securities Barclays Capital BNY Mellon Capital Markets Lloyds Securities Names of Issuers: Liberty Mutual Group Title of Securities: LIBMUT 4.25 06/15/23 Date of First Offering: 06/13/13 Amount of Total Offering : $600,000,000 Unit Price of Offering: $99.365 Comparable Securities 1) Infinity Property & Casualty, C#45665QAF0 2) Primerica, C#74164MAA6 3 ) Morgan Stanley, C#61746BDJ2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: 101 years Trade Date: 06/13/13 Portfolio Assets on Trade Date: $641,301,982 Price Paid per Unit: $99.365 Total Price Paid by Portfolio: 420,000,000 bonds @ $99.365 $417,333.00 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.365 $9,936,500.00 % of Portfolio Assets Applied to Purchase 0.065% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 101 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 6/13/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Morgan Stanley & Co. Wells Fargo Securities Barclays Capital J.P. Morgan Securities Co- Managers Blaylock Robert Van Muriel Siebert & Co. Names of Issuers: Chevron Corporation Title of Securities: CVX .889 06/24/16 Date of First Offering: 06/17/13 Amount of Total Offering : $750,000,000 Unit Price of Offering: $100 Comparable Securities 1) CNOOC Finance 2013, C#12625GAA2 2) Petrobras Global Finance, C#71647NAC3 3 ) Trans-Canada Pipelines, C#89325HAH2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.10%). Years of Issuers Operations: 29 years Trade Date: 06/17/13 Portfolio Assets on Trade Date: $642,143,837 Price Paid per Unit: $100 Total Price Paid by Portfolio: 570,000 bonds @ $100 $570,000.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 38,000,000 bonds @ $100 $38,000,000.00 1 % of Portfolio Assets Applied to Purchase 0.089% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 29 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 6/17/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Morgan Stanley & Co. Wells Fargo Securities Barclays Capital J.P. Morgan Securities Co- Managers Blaylock Robert Van Muriel Siebert & Co. Names of Issuers: Chevron Corporation Title of Securities: CVX 1.718 06/24/18 Date of First Offering: 06/17/13 Amount of Total Offering : $2,000,000,000 Unit Price of Offering: $100 Comparable Securities 1) Statoil ASA, C#85771PAH5 2 ConocoPhillips Company, C#20826FAB2 3 ) Total Capital Canada, C#89153UAE1 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.15%). Years of Issuers Operations: 29 years Trade Date: 06/17/13 Portfolio Assets on Trade Date: $642,143,837 Price Paid per Unit: $100 Total Price Paid by Portfolio: 2,465,000 bonds @ $100 $2,465,000.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 100,000,000 bonds @ $100 $100,000,000.00 1 % of Portfolio Assets Applied to Purchase 0.384% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 29 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 6/17/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Morgan Stanley & Co. Wells Fargo Securities Barclays Capital J.P. Morgan Securities Co- Managers Blaylock Robert Van Muriel Siebert & Co. Names of Issuers: Chevron Corporation Title of Securities: CVX 2.427 06/24/20 Date of First Offering: 06/17/13 Amount of Total Offering : $1,000,000,000 Unit Price of Offering: $100 Comparable Securities 1) BP Capital Markets, C#05565QCD8 2) CNOOC Finance 2013, C#12625GAC8 3 ) Spectra Energy Capital, C#84755TAE7 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.18%). Years of Issuers Operations: 29 years Trade Date: 06/17/13 Portfolio Assets on Trade Date: $642,143,837 Price Paid per Unit: $100 Total Price Paid by Portfolio: 760,000 bonds @ $100 $760,000.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $100 $20,000,000.00 1 % of Portfolio Assets Applied to Purchase 0.118% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 29 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 6/17/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Morgan Stanley & Co. Wells Fargo Securities Barclays Capital J.P. Morgan Securities Co- Managers Blaylock Robert Van Muriel Siebert & Co. Names of Issuers: Chevron Corporation Title of Securities: CVX 3.191 06/24/23 Date of First Offering: 06/17/13 Amount of Total Offering : $2,250,000,000 Unit Price of Offering: $100 Comparable Securities 1) BP Capital Markets, C#05565QCD8 2) CNOOC Finance 2013, C#12625GAC8 3 ) Spectra Energy Capital, C#84755TAE7 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.20%). Years of Issuers Operations: 29 years Trade Date: 06/17/13 Portfolio Assets on Trade Date: $642,143,837 Price Paid per Unit: $100 Total Price Paid by Portfolio: 950,000 bonds @ $100 $950,000.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 35,000,000 bonds @ $100 $25,000,000.00 1 % of Portfolio Assets Applied to Purchase 0.148% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 29 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 6/17/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books J.P. Morgan Morgan Stanley Wells Fargo Securities Co- Managers Santander Scotiabank BofA Merrill Lynch BNY Mellon Capital Markets Deutsche Bank Securities Capital One Southcoast Mitsubishi UFJ Securities Names of Issuers: Boston Properties Title of Securities: BXP 3.8 02/01/24 Date of First Offering: 06/18/13 Amount of Total Offering : $700,000,000 Unit Price of Offering: $99.694 Comparable Securities 1) Simon Property Group, C#828807CN5 2) Health Care REIT, C#42217KBA3 3 ) AvalonBay Communities, C#05348EAQ2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: 43 years Trade Date: 06/28/13 Portfolio Assets on Trade Date: $641,960,013 Price Paid per Unit: $99.694 Total Price Paid by Portfolio: 760,000 bonds @ $99.694 $757,674.40 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.694 $19,938,800.00 % of Portfolio Assets Applied to Purchase 0.118% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 43 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 6/18/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, JP Morgan, Mitsubishi UFJ Securities USA, RBS Securities Corp, Wells Fargo Securities LLC Co Manager: Capital One Financial Corp, Comerica Securities, UBS Securities LLC, Banco Santander (US), Citigroup Global Markets Inc, TD Securities USA LLC, US Bancorp Investments Inc Names of Issuers: CONTINENTAL RESOURCES 4.5% Title of Securities: CLR 4.5% Cusip: 212015AK7 Date of First Offering: 4/2/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Energy - CROWNROCK Exploration & LP/CR 4/15/2021 Production Energy - Exploration & EP ENER/EVEREST 5/1/2019 Production Energy - Exploration & EVEREST ACQ LLC 5/1/2020 Production Underwriting Spread or Commission: 1.375% Years of Issuers Operations: > 3 years Trade Date: 4/2/13 Portfolio Assets on Trade Date: $717,314,542 1 Price Paid per Unit: Total Price Paid by Portfolio: 500,000 bonds @ $100 500,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $100 $2,000,000 % of Portfolio Assets Applied to Purchase 0.0697% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 4/2/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Deutsche Bank Securities Inc, JP Morgan Securities Ltd/Londo Co Manager: Citigroup Global Markets Inc, Goldman Sachs & Co, Wells Fargo Securities Names of Issuers: MALLINCKRODT INTL FIN 4.75% Title of Securities: COV 4.75% Cusip: 561234AA3 Date of First Offering: 4/8/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst ALERE INC 7/1/2018 Medical Products GRIFOLS INC 2/1/2018 Medical Products PHYSIO-CONTROL 1/15/2019 Medical Products Underwriting Spread or Commission: 0.6% Years of Issuers Operations: > 3 years Trade Date: 4/8/13 Portfolio Assets on Trade Date: $718,823,614 Price Paid per Unit: Total Price Paid by Portfolio: 1,080,000 bonds @ $99.684 1,076,587.20 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 12,000,000 bonds @ $99.684 $11,962,080 1 % of Portfolio Assets Applied to Purchase 0.1498% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 4/8/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Deutsche Bank Securities Inc, JP Morgan Securities Ltd/Londo Co Manager : Citigroup Global Markets Inc, Goldman Sachs & Co, Wells Fargo Securities Names of Issuers: MALLINCKRODT INTL FIN 3.5% Title of Securities: COV 3.5% Cusip: 561234AB1 Date of First Offering: 4/8/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst ALERE INC 7/1/2018 Medical Products GRIFOLS INC 2/1/2018 Medical Products PHYSIO-CONTROL 1/15/2019 Medical Products Underwriting Spread or Commission: 0.90% Years of Issuers Operations: > 3 years Trade Date: 4/8/13 Portfolio Assets on Trade Date: $718,823,614 Price Paid per Unit: Total Price Paid by Portfolio: 525,000 bonds @ $99.981 524,900.25 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 7,000,000 bonds @ $99.981 $6,998,670 (15) % of Portfolio Assets Applied to Purchase 0.0730% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 4/8/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: RBC Capital Markets, Wells Fargo Securities LLC Co Manager: Merrill Lynch Pierce Fenner &, Barclays Capital, Capital One Southcoast Inc, SG Americas Securities LLC Credit Suisse Securities USA L, Scotia Capital USA Inc, BB&T Capital Markets, Comerica Securities, Names of Issuers: PENN VIRGINIA CORP 8.5% Title of Securities: PVA 8.5% Cusip: 707882AD8 Date of First Offering: 4/10/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Energy - CROWNROCK Exploration & LP/CR 4/15/2021 Production Energy - Exploration & EP ENER/EVEREST 5/1/2019 Production Energy - Exploration & EVEREST ACQ LLC 5/1/2020 Production Underwriting Spread or Commission: 2.5% Years of Issuers Operations: > 3 years Trade Date: 4/10/13 Portfolio Assets on Trade Date: $720,835,465 1 Price Paid per Unit: Total Price Paid by Portfolio: 2,275,000 bonds @ $100 2,275,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 3,000,000 bonds @ $100 $3,000,000 % of Portfolio Assets Applied to Purchase 0.3156% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 4/10/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Credit Suisse, Goldman Sachs & Co, JP Morgan Securities, Co Manager: FBR Capital Markets Corp, TD Securities USA LLC Citigroup Global Markets Inc, Deutsche Bank Securities Inc, HSBC Securities, Wells Fargo Securities LLC CIBC World Markets, RBC Capital Markets, Names of Issuers: TAYLOR MORRISON COMM/MON 5.25% Title of Securities: TAYMON 5.25% Cusip: 877249AC6 Date of First Offering: 4/11/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Building & LENNAR CORP 12/1/2018 Construction WILLIAM LYON Building & INC 11/15/2020 Construction Building & MATTAMY GROUP 11/15/2020 Construction Underwriting Spread or Commission: 1.50% Years of Issuers Operations: > 3 years Trade Date: 4/11/13 Portfolio Assets on Trade Date: $722,035,899 Price Paid per Unit: Total Price Paid by Portfolio: 2,430,000 bonds @ $100 $2,430,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 3,000,000 bonds @ $100 $3,000,000 % of Portfolio Assets Applied to Purchase 0.3365% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 4/11/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, RBS Securities Corp, Wells Fargo & Co Co Manager: US Bancorp, Comerica Securities JP Morgan, Bosc Inc, Names of Issuers: HILAND PART LP/CORP 7.25 add on Title of Securities: HLND 7.25% Cusip: 43129TAA0 Date of First Offering: 4/23/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst ACMP/ACMP FIN 7/15/2022 Gas Distribution ROCKIES EXPRESS 6 1/15/2019 Gas Distribution SUBURBAN PROPANE 8/1/2021 Gas Distribution Underwriting Spread or Commission: 1.915% Years of Issuers Operations: > 3 years Trade Date: 4/23/13 Portfolio Assets on Trade Date: $723,939,455 Price Paid per Unit: Total Price Paid by Portfolio: 650,000 bonds @ $109 708,500 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $109 $1,090,000 1 % of Portfolio Assets Applied to Purchase 0.0979% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 4/23/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Citigroup Global Markets Inc, JP Morgan Securities, RBS Securities Corp, UBS Securities LLC, Barclays Capital, Credit Suisse Securities USA L, Merrill Lynch Pierce Fenner &, SunTrust Robinson Humphrey, Wells Fargo Securities LLC Names of Issuers: REGENCY ENERGY PARTNERS 4.5% Title of Securities: RGP 4.5% Cusip: 75886AAH1 Date of First Offering: 4/24/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst ACMP/ACMP FIN 7/15/2022 Gas Distribution ROCKIES EXPRESS 6 1/15/2019 Gas Distribution SUBURBAN PROPANE 8/1/2021 Gas Distribution Underwriting Spread or Commission: 1.5% Years of Issuers Operations: > 3 years Trade Date: 4/24/13 Portfolio Assets on Trade Date: $724,329,859 Price Paid per Unit: Total Price Paid by Portfolio: 150,000 bonds @ $100 150,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,250,000 bonds @ $100 $1,250,000 1 % of Portfolio Assets Applied to Purchase 0.0207% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 4/24/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: JP Morgan Securities, RBC Capital Markets, Wells Fargo Securities LLC Co Manager: PNC Capital Markets, US Bancorp Investments In Credit Suisse, Mitsubishi UFJ Securities USA, RBS Securities Corp, Mizuho Securities USA Inc, Scotia Capital USA Inc, Names of Issuers: CST BRANDS INC 5% Title of Securities: CST 5% Cusip: 12646RAA3 Date of First Offering: 4/25/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst NEW ACAD CO/CORP 8 6/15/2018 Specialty Retail CLAIRE'S STORES 3/15/2020 Specialty Retail CDR DB SUB 10/15/2020 Specialty Retail Underwriting Spread or Commission: 1.75% Years of Issuers Operations: > 3 years Trade Date: 4/25/13 Portfolio Assets on Trade Date: $724,004,678 Price Paid per Unit: Total Price Paid by Portfolio: 115,000 bonds @ $100 115,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 500,000 bonds @ $100 $500,000 % of Portfolio Assets Applied to Purchase 0.0159% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 4/25/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Deutsche Bank Securities Inc, Wells Fargo Securities LLC Co Manager: Imperial Capital LLC, Stifel Nicolaus & Co Inc Bancorp Investments In Names of Issuers: ERICKSON AIR-CRANE INC 8.25% Title of Securities: EAC 8.25% Cusip: 29482PAA8 Date of First Offering: 4/25/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst BOMBARDIER INC 1/15/2023 Aerospace/Defense SEQUA CORP 7 12/15/2017 Aerospace/Defense TRANSDIGM INC 10/15/2020 Aerospace/Defense Underwriting Spread or Commission: 2.25% Years of Issuers Operations: > 3 years Trade Date: 4/25/13 Portfolio Assets on Trade Date: $724,004,678 Price Paid per Unit: Total Price Paid by Portfolio: 650,000 bonds @ $100 650,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 % of Portfolio Assets Applied to Purchase: 0.0898% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 4/25/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Goldman Sachs & Co, JP Morgan Securities Co Manager: BB&T Capital Markets, Wells Fargo Securities LLC Bank of America Merrill Lynch, Citigroup Global Markets Inc, Names of Issuers: RENT-A-CENTER INC 4.75% Title of Securities: RCII 4.75% Cusip: 76009NAJ9 Date of First Offering: 4/29/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst NEW ACAD 8 6/15/2018 Specialty Retail CO/CORP CLAIRE'S STORES 3/15/2020 Specialty Retail CDR DB SUB 10/15/2020 Specialty Retail Underwriting Spread or Commission: 1.75% Years of Issuers Operations: > 3 years Trade Date: 4/29/13 Portfolio Assets on Trade Date: $727,258,589 Price Paid per Unit: Total Price Paid by Portfolio: 260,000 bonds @ $100 260,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 1 % of Portfolio Assets Applied to Purchase 0.0358% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 4/29/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: JP Morgan Securities, Rabo Securities USA Inc, Barclays Capital, Merrill Lynch Pierce Fenner &, Wells Fargo Securities LLC Co Manager: HSBC Securities, Mitsubishi UFJ Securities USA Names of Issuers: CONSTELLATION BRANDS INC 3.75% Title of Securities: STZ 3.75% Cusip: 21036PAK4 Date of First Offering: 4/30/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst AJECORP BV 5/14/2022 Beverage BEVERAGES & MORE 10/1/2014 Beverage CABCORP 2/9/2022 Beverage Underwriting Spread or Commission: 1.25% Years of Issuers Operations: > 3 years Trade Date: 4/30/13 Portfolio Assets on Trade Date: $728,272,096 Price Paid per Unit: Total Price Paid by Portfolio: 50,000 bonds @ $100 $50,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,100,000 bonds @ $100 $1,100,000 1 % of Portfolio Assets Applied to Purchase 0.0069% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 4/30/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Mitsubishi UFJ Securities USA, Wells Fargo Securities LLC Bank of America Merrill Lynch, RBS Securities Corp, Names of Issuers: LKQ CORP 4.75% Title of Securities: LKQ 4.75% Cusip: 501889AA7 Date of First Offering: 5/2/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst AMER AXLE & Auto Parts & MFG 3/15/2021 Equipment Auto Parts & DELPHI CORP 5 2/15/2023 Equipment Auto Parts & SCHAEFFLER FIN 2/15/2019 Equipment Underwriting Spread or Commission: 1.306% Years of Issuers Operations: > 3 years Trade Date: 5/02/13 Portfolio Assets on Trade Date: $730,468,210 Price Paid per Unit: Total Price Paid by Portfolio: 1,225,000 bonds @ $100 $1,225,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 5,000,000 bonds @ $100 $5,000,000 1 % of Portfolio Assets Applied to Purchase 0.1677% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/2/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, Deutsche Bank Securities Inc, Morgan Stanley Co Manager: BNP PARIBAS, RBC Capital Markets, SunTrust Robinson Humphrey, BMO Capital Markets Bank of America Merrill Lynch, Citigroup Global Markets Inc, JP Morgan Securities, Wells Fargo Securities, Credit Agricole CIB, RBS, US Bancorp, Names of Issuers: SIRIUS XM RADIO INC 4.625% Title of Securities: SIRI 4.625% Cusip: 82967NAL2 Date of First Offering: 5/2/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst SPANISH BROADCAS 4/15/2017 Media  Broadcast TOWNSQUARE RADIO 9 4/1/2019 Media  Broadcast LIN TELEVISION 1/15/2021 Media  Broadcast Underwriting Spread or Commission: 1.125% Years of Issuers Operations: > 3 years Trade Date: 5/02/13 Portfolio Assets on Trade Date: $730,468,210 Price Paid per Unit: 1 Total Price Paid by Portfolio: 650,000 bonds @ $100 $650,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 % of Portfolio Assets Applied to Purchase 0.089% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/2/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Citigroup Global Markets Inc, PNC Capital Markets, SunTrust Robinson Humphrey, Co Manager: Capital One Southcoast Inc, Deutsche Bank Securities Inc, Mitsubishi UFJ Securities USA, TD Securities, Bank of America Merrill Lynch, JP Morgan, RBC Capital Markets, Wells Fargo Securities LLC BB&T Capital Markets, Comerica Securities, Huntington Capital Corp, RBS Securities Corp, US Bancorp Investments Inc Names of Issuers: PENN VIRGINIA RESOURCE 6.5% Title of Securities: PVR 6.5% Cusip: 747065AA8 Date of First Offering: 5/6/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Metals/Mining ALPHA NATURAL 4/15/2018 Excluding Steel Metals/Mining ARCH COAL INC 6/15/2019 Excluding Steel AMERICAN Metals/Mining GILSONI 9/1/2017 Excluding Steel Underwriting Spread or Commission: 2% Years of Issuers Operations: > 3 years Trade Date: 5/06/13 Portfolio Assets on Trade Date: $732,545,733 Price Paid per Unit: 1 Total Price Paid by Portfolio: 650,000 bonds @ $100 $650,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,750,000 bonds @ $100 $2,750,000 % of Portfolio Assets Applied to Purchase 0.0887% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/6/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, JP Morgan Securities, Wells Fargo Securities LLC Co Manager: Comerica Securities, US Bancorp Names of Issuers: SONIC AUTOMOTIVE INC 5% Title of Securities: SAH 5% Cusip: 83545GAW2 Date of First Offering: 5/6/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst NEW ACAD 8 6/15/2018 Specialty Retail CO/CORP CLAIRE'S STORES 3/15/2020 Specialty Retail CDR DB SUB 10/15/2020 Specialty Retail Underwriting Spread or Commission: 1.5% Years of Issuers Operations: > 3 years Trade Date: 5/06/13 Portfolio Assets on Trade Date: $732,545,733 Price Paid per Unit: Total Price Paid by Portfolio: 240,000 bonds @ $100 $240,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 % of Portfolio Assets Applied to Purchase: 0.0328% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/6/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Goldman Sachs & Co, Wells Fargo & Co Co Manager: Barclays Capital, Lazard Ltd, Morgan Stanley Names of Issuers: SAFWAY GROUP HOLDING/FIN 7% Title of Securities: SAFWAY 7% Cusip: 78659QAA0 Date of First Offering: 5/7/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst AMER RESID SVCS 12 4/15/2015 Support-Services MONITRONICS 4/1/2020 Support-Services INTL BC LUXCO 1 SA 1/29/2020 Support-Services Underwriting Spread or Commission: 0.7% Years of Issuers Operations: > 3 years Trade Date: 5/07/13 Portfolio Assets on Trade Date: $733,343,196 Price Paid per Unit: Total Price Paid by Portfolio: 650,000 bonds @ $100 $650,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $100 $1,000,000 1 % of Portfolio Assets Applied to Purchase 0.0886% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/7/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Morgan Stanley, UBS Securities LLC Co Manager: Natixis Securities North Ameri, Wells Fargo Securities LLC HSBC Securities, RBC Capital Markets, Citigroup Global Markets Inc, Standard Bank Plc, Names of Issuers: CHC HELICOPTER SA 9.375% Title of Securities: FLI 9.375% Cusip: 12545DAE8 Date of First Offering: 5/8/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst DRESSER-RAND 5/1/2021 Oil Field Equipment & Services EDGEN MURRAY 11/1/2020 Oil Field Equipment COR & Services GREEN FLD 11/15/2016 Oil Field Equipment ENRGY & Services Underwriting Spread or Commission: 1.5% Years of Issuers Operations: > 3 years Trade Date: 5/8/13 Portfolio Assets on Trade Date: $734,362,023 Price Paid per Unit: Total Price Paid by Portfolio: 450,000 bonds @ $100 $450,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 500,000 bonds @ $100 $500,000 % of Portfolio Assets Applied to Purchase 0.0613% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/8/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: JP Morgan Securities, SunTrust Robinson Humphrey, Bank of America Merrill Lynch, RBS Securities Corp, Wells Fargo Securities LLC Co Manager: Fifth Third Securities Inc. HSBC Securities, PNC Capital Markets, RBC Capital Markets, Santander Investment Securities Names of Issuers FIRST QUALITY FINANCE CO 4.625% Title of Securities: FIRSTQ 4.625% Cusip: 336130AA7 Date of First Offering: 5/9/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst FGI OPERATING 5/1/2020 Consumer-Products CO LIBBEY GLASS 5/15/2020 Consumer-Products INC ALPHABET 11/1/2017 Consumer-Products HLDNG Underwriting Spread or Commission: 1.75% Years of Issuers Operations: > 3 years Trade Date: 5/09/13 Portfolio Assets on Trade Date: $734,869,987 Price Paid per Unit: Total Price Paid by Portfolio: 650,000 bonds @ $100 $650,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 % of Portfolio Assets Applied to Purchase 0.0885% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/9/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Goldman Sachs & Co, Morgan Stanley, Wells Fargo & Co Bank of America Merrill Lynch, JP Morgan, RBC Capital Markets, Names of Issuers SELECT MEDICAL CORP 6.375 % Title of Securities: SEM 6.375% Cusip: 816196AN9 Date of First Offering: 5/13/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst MPT OP PTNR/FINL 2/15/2022 Health Facilities ACADIA HEALTH 3/15/2021 Health Facilities CAPELLA 7/1/2017 Health Facilities HEALTHCA Underwriting Spread or Commission: 1.75% Years of Issuers Operations: > 3 years Trade Date: 5/13/13 Portfolio Assets on Trade Date: $733,534,763 Price Paid per Unit: Total Price Paid by Portfolio: 525,000 bonds @ $100 $525,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 3,000,000 bonds @ $100 $3,000,000 % of Portfolio Assets Applied to Purchase: 0.0716% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/13/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, JP Morgan, Wells Fargo & Co Co Manager: Comerica Inc, Banco Santander (US), Capital One Southcoast Inc, Goldman Sachs & Co, Key Capital Markets Inc, Stifel Nicolaus & Co Inc, US Bancorp Barclays Capital, RBC Capital Markets, Bosc Inc, Deutsche Bank Securities Inc, Johnson Rice & Co LLC, Scotia Capital Inc, Tudor Pickering & Co LLC, Names of Issuers: SM ENERGY CO 5% Title of Securities: SM 5% Cusip: 78454LAG5 Date of First Offering: 5/15/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Metals/Mining ALPHA NATURAL 4/15/2018 Excluding Steel Metals/Mining ARCH COAL INC 6/15/2019 Excluding Steel AMERICAN Metals/Mining GILSONI 9/1/2017 Excluding Steel Underwriting Spread or Commission: 1.7% Years of Issuers Operations: > 3 years Trade Date: 5/15/13 Portfolio Assets on Trade Date: $733,000,699 1 Price Paid per Unit: Total Price Paid by Portfolio: 500,000 bonds @ $100 $500,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 % of Portfolio Assets Applied to Purchase 0.0682% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/15/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, BNP Paribas, Morgan Stanley Co Manager: Scotiabank, Wells Fargo, MUFJ Names of Issuers: SEAGATE HDD CAYMAN 4.75% Title of Securities: STX 4.75% Cusip: 81180WAG6 Date of First Offering: 5/15/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst AMKOR TECH INC 10/1/2022 Technology & Electronics  Electronics CPI INTL INC 8 2/15/2018 Technology & Electronics  Electronics NXP BV/NXP 2/15/2021 Technology & FUNDI Electronics  Electronics Underwriting Spread or Commission: 1.25% Years of Issuers Operations: > 3 years Trade Date: 5/15/13 Portfolio Assets on Trade Date: $733,000,699 Price Paid per Unit: Total Price Paid by Portfolio: 2,500,000 bonds @ $100 $2,500,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 30,000,000 bonds @ $100 $30,000,000 % of Portfolio Assets Applied to Purchase 0.3411% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/15/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America, Citi, Credit Suisse, Deutsche Bank AG London, Goldman Sachs & Co, HSBC, JP Morgan Securities Ltd/Londo, KK Kabra & Co, Wells Fargo & Co Names of Issuers: FIRST DATA CORPORATION 11.75% Title of Securities: FDC 11.75% Cusip: 319963BK9 Date of First Offering: 5/15/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst INTERFACE SEC SY 1/15/2018 Software/Services LEGEND ACQ SUB 8/15/2020 Software/Services NEUSTAR INC 1/15/2023 Software/Services Underwriting Spread or Commission: 1.21875% Years of Issuers Operations: > 3 years Trade Date: 5/15/13 Portfolio Assets on Trade Date: $733,000,699 Price Paid per Unit: Total Price Paid by Portfolio: 925,000 bonds @ $100 $925,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 3,000,000 bonds @ $100 $3,000,000 1 % of Portfolio Assets Applied to Purchase 0.1262% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/15/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, RBC Capital Markets, Wells Fargo Securities LLC Co Manager: Credit Agricole Securities USA, RBS Securities Corp Names of Issuers: SABRA HEALTH/CAPTL CORP 5.375% Title of Securities: SBRA 5.375% Cusip: 78572XAD3 Date of First Offering: 5/20/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst MPT OP PTNR/FINL 2/15/2022 Health Facilities ACADIA HEALTH 3/15/2021 Health Facilities CAPELLA 7/1/2017 Health Facilities HEALTHCA Underwriting Spread or Commission: 2% Years of Issuers Operations: > 3 years Trade Date: 5/20/13 Portfolio Assets on Trade Date: $734,353,230 Price Paid per Unit: Total Price Paid by Portfolio: 1,100,000 bonds @ $100 $1,100,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 5,000,000 bonds @ $100 $5,000,000 1 % of Portfolio Assets Applied to Purchase 0.1498% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/20/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Citigroup Global Markets Inc, Morgan Stanley, Barclays Capital, Deutsche Bank Securities Inc, Wells Fargo Securities LLC Names of Issuers: CINEMARK USA INC 4.875% Title of Securities: CNK 4.875% Cusip: 172441AY3 Date of First Offering: 5/21/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst AMC 6/1/2019 Theaters & ENTERTAINMNT Entertainment AMC 12/1/2020 Theaters & ENTERTAINMNT Entertainment NAI ENTER HLDGS 12/15/2017 Theaters & Entertainment Underwriting Spread or Commission: 1.25% Years of Issuers Operations: > 3 years Trade Date: 5/21/13 Portfolio Assets on Trade Date: $734,530,047 Price Paid per Unit: Total Price Paid by Portfolio: 1,025,000 bonds @ $100 $1,025,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 4,000,000 bonds @ $100 $4,000,000 1 % of Portfolio Assets Applied to Purchase 0.1395% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/21/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Credit Suisse Securities USA L, Merrill Lynch Pierce Fenner &, Barclays Capital, Deutsche Bank Securities Inc, Wells Fargo Securities LLC Names of Issuers: REGAL ENTERTAINMENT GRP 5.75% Title of Securities: RGC 5.75% Cusip: 758766AG4 Date of First Offering: 5/29/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst AMC 6/1/2019 Theaters & ENTERTAINMNT Entertainment AMC 12/1/2020 Theaters & ENTERTAINMNT Entertainment NAI ENTER HLDGS 12/15/2017 Theaters & Entertainment Underwriting Spread or Commission: 1.625% Years of Issuers Operations: > 3 years Trade Date: 5/29/13 Portfolio Assets on Trade Date: $734,743,329 Price Paid per Unit: Total Price Paid by Portfolio: 505,000 bonds @ $100 $505,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $100 $2,000,000 1 % of Portfolio Assets Applied to Purchase 0.0687% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/29/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, JP Morgan, Wells Fargo Securities LLC Co Manager: SunTrust Robinson Humphrey, BBVA Securities Inc. Scotia Capital USA Inc Names of Issuers: SERVICE CORP INTL 5.375% Title of Securities: SCI 5.375% Cusip: 817565BX1 Date of First Offering: 6/17/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst RURAL METRO 7/15/2019 Health Services CORP IMS HEALTH INC 3/1/2018 Health Services TRUVEN HEALTH 6/1/2020 Health Services Underwriting Spread or Commission: 2.25% Years of Issuers Operations: > 3 years Trade Date: 6/17/13 Portfolio Assets on Trade Date: $715,982,122 Price Paid per Unit: Total Price Paid by Portfolio: 120,000 bonds @ $100 $120,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,500,000 bonds @ $100 $500,000 1 % of Portfolio Assets Applied to Purchase 0.0168% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 6/17/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Citigroup Global Markets Inc, Credit Suisse, Deutsche Bank Securities Inc, Wells Fargo Securities LLC Co Manager : HSBC Securities, RBC Capital Markets, TD Securities CIBC World Markets, JP Morgan, Scotia Capital Inc, Names of Issuers: BROOKFIELD RESID PROPERT 6.125% Title of Securities: BRP 6.125% Cusip: 11283YAA8 Date of First Offering: 6/18/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst CRESCENT RES 8/15/2017 RealEstate Dev & LLC Mgt KENNEDY- 4/1/2019 RealEstate Dev & WILSON Mgt REALOGY GRP 1/15/2020 RealEstate Dev & LLC Mgt Underwriting Spread or Commission: 1.62% Years of Issuers Operations: > 3 years Trade Date: 6/18/13 Portfolio Assets on Trade Date: $716,079,767 Price Paid per Unit: Total Price Paid by Portfolio: 325,000 bonds @ $100 $325,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 500,000 bonds @ $100 $500,000 % of Portfolio Assets Applied to Purchase 0.0454% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 6/18/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Deutsche Bank Securities BNY Capital Markets Morgan Stanley Citigroup Global Markets SunTrust Robinson Humphrey Co-Managers BB&T Capital Markets Scotia Capital Inc. PNC Capital Markets TD Securities RBS Securities Wells Fargo Securities Names of Issuers: Boston Properties Title of Securities: BXP 3.125 09/01/23 Date of First Offering: 04/02/13 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.379 Comparable Securities 1) Simon Property Group, C#828807CN5 2) Health Care REIT Inc., C#42217KBA3 3) AvalonBay Communities, C#05348EAQ2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: 43 years Trade Date: 04/02/13 Portfolio Assets on Trade Date: $1,779,649,970 Price Paid per Unit: $99.379 Total Price Paid by Portfolio: 2,020,000 bonds @ $99.379 $2,007,455.80 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 23,500,000 bonds @ $99.379 $23,345,065.00 % of Portfolio Assets Applied to Purchase 0.113% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 43 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 4/2/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman Sachs & Co. J.P. Morgan Securities Co-Managers Citigroup Global Markets Deutsche Bank Securities Wells Fargo Securities Names of Issuers: Mallinckrodt International Finance Title of Securities: COV 4.75 04/15/23 Date of First Offering: 04/08/13 Amount of Total Offering : $600,000,000 Unit Price of Offering: $99.684 Comparable Securities 1) Thermo Fisher Scientific, C#883556BC5 2) Baxter International, Inc., C#071813BF5 3) Covidien International Finance, C#22303QAN0 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (1.00%). Years of Issuers Operations: 146 years Trade Date: 04/08/13 Portfolio Assets on Trade Date: $1,789,100,792.00 Price Paid per Unit: $99.684 Total Price Paid by Portfolio: 650,000 bonds @ $99.684 $647,946.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 12,000,000 bonds @ $99.684 $11,962,080.00 % of Portfolio Assets Applied to Purchase 0.036% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 146 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 4/8/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman Sachs & Co. J.P. Morgan Securities Co-Managers Citigroup Global Markets Deutsche Bank Securities Wells Fargo Securities Names of Issuers: Mallinckrodt International Finance Title of Securities: COV 3.5 04/15/18 144A Date of First Offering: 04/08/13 Amount of Total Offering : $300,000,000 Unit Price of Offering: $99.981 Comparable Securities 1) Thermo Fisher Scientific, C#883556BB7 2) Cardinal Health, C#14149YAU2 3) GlaxoSmithKline Capital, C#37737AC9 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.90%). Years of Issuers Operations: 146 years Trade Date: 04/08/13 Portfolio Assets on Trade Date: $1,789,100,792 Price Paid per Unit: $99.981 Total Price Paid by Portfolio: 520,000 bonds @ $99.981 $519,901.20 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 7,000,000 bonds @ $99.981 $6,998,670.00 % of Portfolio Assets Applied to Purchase 0.029% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 146 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 4/8/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Wells Fargo Securities J.P. Morgan Co-Managers SMBC Nikko Capital Markets SunTrust Robinson Humphrey TD Securities US Bancorp Fifth Third Securities KeyBanc Capital Markets Mitsubishi UFJ Securities Mizuho Securities PNC Capital Markets Names of Issuers: Reliance Steel & Aluminum Company Title of Securities: RS 4.5 04/15/23 Date of First Offering: 04/09/13 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.585 Comparable Securities 1) Goldcorp, C#380956AD4 2) Carpenter Technology, C#144285AK9 3) Teck Resources, C#878742AY1 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: 74 years Trade Date: 04/09/13 Portfolio Assets on Trade Date: $1,788,235,725 Price Paid per Unit: $99.585 Total Price Paid by Portfolio: 505,000 bonds @ $99.585 $502,904.25 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 5,000,000 bonds @ $99.585 $4,979,250.00 1 % of Portfolio Assets Applied to Purchase 0.168% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 74 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 4/9/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Credit Suisse Co-Managers The Williams Capital Group UBS Securities U.S. Bancorp Investments Wells Fargo Securities Barclays Capital BNY Mellon Capital Markets Citigroup Global Markets Deutsch Bank Securities Names of Issuers: Hartford Financial Services Group Title of Securities: HIG 4.3 04/15/43 Date of First Offering: 04/15/13 Amount of Total Offering : $300,000,000 Unit Price of Offering: $99.2 Comparable Securities 1) MetLife, C#59156RBD9 2) Prudential Financial, C#744320AN2 3) Health Care REIT, C#42217KBB1 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). Years of Issuers Operations: 203 years Trade Date: 04/15/13 Portfolio Assets on Trade Date: $1,791,093,449 Price Paid per Unit: $99.2 Total Price Paid by Portfolio: 1,015,000 bonds @ $99.2 $1,006,880.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.2 $9,920,000.00 1 % of Portfolio Assets Applied to Purchase 0.056% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 203 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 4/15/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Co-Manager(s) Fifth Third Securities SunTrust Robinson Humphrey Drexel Hamilton J.P. Morgan Capital One Southcoast KeyBanc Capital Markets Wells Fargo Securities The Williams Capital Group Names of Issuers: JPMorgan Chase & Company Title of Securities: JPM 3.375 05/01/23, C#46625HJJ0 Date of First Offering: 04/24/13 Amount of Total Offering : $2,000,000,000 Unit Price of Offering: $99.462 Comparable Securities 1) JPM 3.2 01/25/23, C#46625HJH4 2) MS 3.75 02/25/23, C#61746BDJ2 3) GS 3.625 01/22/23, C#38141GRD8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.45%). Years of Issuers Operations: 13 Trade Date: 04/24/13 Portfolio Assets on Trade Date: $1,781,779,582 Price Paid per Unit: $99.462 Total Price Paid by Portfolio: 1,505,000 bonds @ $99.462 $1,496,903.10 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 17,000,000 bonds @ $99.462 $16,908,540.00 % of Portfolio Assets Applied to Purchase: 0.084% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 13 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 4/24/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BNP Paribas RBS BofA Merrill Lynch Wells Fargo Securities Co-Manager(s) BNY Mellon Capital Markets MFR Securities CastleOak Securities Toussaint Capital Partners Names of Issuers: International Business Machines Corporation Title of Securities: IBM 1.625 05/15/20 Date of First Offering: 05/02/13 Amount of Total Offering : $1,250,000,000 Unit Price of Offering: $99.249 Comparable Securities 1) Microsoft, C#594918AQ7 2) Texas Instruments, C#882508AU8 3) Motorola Solutions, C#620076BC2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.30%). Years of Issuers Operations: Trade Date: 05/02/13 Portfolio Assets on Trade Date: $1,787,727,057 Price Paid per Unit: $99.249 Total Price Paid by Portfolio: 3,005,000 bonds @ $99.249 $2,982,432.45 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 30,000,000 bonds @ $99.249 $29,774,700.00 1 % of Portfolio Assets Applied to Purchase 0.167% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 102 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/2/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman, Sachs & Co. BofA Merrill Lynch Wells Fargo Securities Names of Issuers: Berkshire Hathaway Finance Corporation Title of Securities: BRK 4.3 05/15/43 Date of First Offering: 05/08/13 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.183 Comparable Securities 1) MetLife, C#59156RBD9 2) Georgia Power Company, C#373334KA8 3) Home Depot, C#437076BA9 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.75%). Years of Issuers Operations: Trade Date: 05/08/13 Portfolio Assets on Trade Date: $1,781,165,358 Price Paid per Unit: $99.183 Total Price Paid by Portfolio: 705,000 bonds @ $99.183 $699,240.15 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 7,000,000 bonds @ $99.183 $6,942,810.00 % of Portfolio Assets Applied to Purchase 0.039% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes 1 Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 174 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/8/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman, Sachs & Co. BofA Merrill Lynch Wells Fargo Securities Names of Issuers: Berkshire Hathaway Finance Corporation Title of Securities: BRK 1.3 05/15/18 Date of First Offering: 05/08/13 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.942 Comparable Securities 1) JPMorgan Chase & Co., C#46625HJG6 2) Goldman Sachs Group, C#38141GRC0 3) Metlife, Inc., C#59156RBE7 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.325%). Years of Issuers Operations: Trade Date: 05/08/13 Portfolio Assets on Trade Date: $1,781,165,358 Price Paid per Unit: $99.942 Total Price Paid by Portfolio: 2,510,000 bonds @ $99.942 $2,508,544.20 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.942 $24,985,500.00 % of Portfolio Assets Applied to Purchase 0.141% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes 1 Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 174 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/8/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Co- Managers Mitsubishi UFJ Securities Regions Securities Wells Fargo Securities Names of Issuers: Brinker International, Inc. Title of Securities: EAT 2.6 05/15/18 Date of First Offering: 05/08/13 Amount of Total Offering : $250,000,000 Unit Price of Offering: $99.93 Comparable Securities 1) Carnival Corporation, C#143658AY8 2) Newell Rubbermaid, C#651229AN6 3) Tech Data Corporation, C#878237AF3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.85%). Years of Issuers Operations: 22 years Trade Date: 05/08/13 Portfolio Assets on Trade Date: $1,781,165,358 Price Paid per Unit: $99.93 Total Price Paid by Portfolio: 760,000 bonds @ $99.93 $759,468.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 9,000,000 bonds @ $99.93 $8,993,700 % of Portfolio Assets Applied to Purchase: 0.043% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 22 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/8/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Co- Managers Mitsubishi UFJ Securities Regions Securities Wells Fargo Securities Names of Issuers: Brinker International, Inc. Title of Securities: EAT 3.875 05/15/23 Date of First Offering: 05/08/13 Amount of Total Offering : $300,000,000 Unit Price of Offering: $99.901 Comparable Securities 1) Amazon, C#023135AJ5 2) Ford Motor Credit Co, C#345397WF6 3) Newell Rubbermaid, C#651229AM8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.85%). Years of Issuers Operations: 22 years Trade Date: 05/08/13 Portfolio Assets on Trade Date: $1,781,165,358 Price Paid per Unit: $99.901 Total Price Paid by Portfolio: 760,000 bonds @ $99.901 $759,247.60 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.901 $9,990,100 % of Portfolio Assets Applied to Purchase: 0.043% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 22 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/8/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merill Lynch J.P. Morgan Co- Managers RBS US Bancorp Comerica Securities Morgan Stanley Wells Fargo Securities HSBC Fifth Third Securities, Inc. Hapoalim Securities PNC Capital Markets LLC Names of Issuers: Perrigo Company Title of Securities: PRGO 2.95 05/15/23 Date of First Offering: 05/09/13 Amount of Total Offering : $600,000,000 Unit Price of Offering: $99.485 Comparable Securities 1) GlaxoSmithKline Capital Inc., C#377372AH0 2) Teva Pharamaceutical Finance Co., C#88165FAG7 3) Merck & Co., C#3589331AT4 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: 126 years Trade Date: 05/09/13 Portfolio Assets on Trade Date: $1,780,432,122 Price Paid per Unit: $99.485 Total Price Paid by Portfolio: 2,025,000 bonds @ $99.485 $2,014,571.25 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 30,000,000 bonds @ $99.485 $29,845,500 % of Portfolio Assets Applied to Purchase 0.113% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 126 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/9/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Morgan Stanley Mitsubishi UFJ Securities Co- Managers SunTrust Robinson Humphrey US Bancorp BB&T Capital Markets Fifth Third Securities, Inc. RBS Names of Issuers: AGL Capital Corporation Title of Securities: GAS 4.4 06/01/43 Date of First Offering: 05/13/13 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.618 Comparable Securities 1) Georgia Power Company, C#37334KA8 2) Potomac Electric Power, C#737679DE7 3) Duke Energy Progress, C#144141DD7 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). Years of Issuers Operations: 157 years Trade Date: 05/13/13 Portfolio Assets on Trade Date: $1,772,782,227 Price Paid per Unit: $99.618 Total Price Paid by Portfolio: 2,530,000 bonds @ $99.618 $2,520,335.40 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.618 $24,904,500.00 1 % of Portfolio Assets Applied to Purchase 0.142% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 157 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/13/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books RBS UBS Investment Bank Wells Fargo Securities Co- Managers MFR Securities, Inc. Mischler Financial Group, Inc. Ramirez & Co., Inc. The Williams Capital Group, L.P. Barclays Deutsche Bank Securities Goldman, Sachs & Co. PNC Capital Markets LLC Fifth Third Securities, Inc. KeyBanc Capital Markets Loop Capital Markets Names of Issuers: Consumers Energy Company Title of Securities: CMS 3.95 05/15/43 Date of First Offering: 05/13/13 Amount of Total Offering : $425,000,000 Unit Price of Offering: $99.843 Comparable Securities 1) Georgia Power, C#373334KA8 2) Potomac Electric Power, C#737679DE7 3) Duke Energy Progress, C#144141DD7 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). Years of Issuers Operations: 127 years Trade Date: 05/13/13 Portfolio Assets on Trade Date: $1,772,782,227 Price Paid per Unit: $99.843 Total Price Paid by Portfolio: 1,520,000 bonds @ $99.843 $1,517,613.60 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.843 $14,976,450.00 % of Portfolio Assets Applied to Purchase 0.086% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 127 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/13/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books J.P Morgan Securities RBC Capital Markets Co-Managers BofA Merrill Lynch Fifth Third Securities Royal Bank of Scotland SunTrust Robinson Humphrey Capital Markets Wells Fargo Securities Names of Issuers: World Financial Network Credit Card Master Note Trust Title of Securities: WFNMT 2013-B A, C#981464DX5 Date of First Offering: 05/14/13 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.99916 Comparable Securities 1) Discover Card Master Trust I, C#254683BB0 2) American Express Credit Account Master Trust, C#02587AAE4 3) Chase Issuance Trust, C#161571FU3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.35%). Years of Issuers Operations: 17 years Trade Date: 05/14/13 Portfolio Assets on Trade Date: $1,771,325,182.00 Price Paid per Unit: $99.99916 Total Price Paid by Portfolio: 4,564,000 bonds @ $99.99916 $4,563,961.66 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 45,000,000 bonds @ $99.99916 $44,999,622 1 % of Portfolio Assets Applied to Purchase 0.258% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 17 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/14/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Deutsche Bank Securities Morgan Stanley Co- Managers SG Americas Securities SMBC Nikko Capital Markets Standard Chartered Bank U.S. Bancorp Wells Fargo Securities Drexel Hamilton The Williams Group BNP PARIB J.P. Morgan BofA Merrill Lynch Citigroup Credit Suisse Securities Goldman, Sachs & Co. HSBC Securities RBS Securities UBS Securities Santander Names of Issuers: Merck & Company, Inc. Title of Securities: MRK 2.8 05/18/23 Date of First Offering: 05/15/13 Amount of Total Offering : $1,750,000,000 Unit Price of Offering: $99.913 Comparable Securities 1) GlaxoSmithKline Capital Inc., C#377372AH0 2) Teva Pharmaceutical Finance Co., C#88165FAG7 3) Novartis 2.4 9/21/22, C#66989HAE8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.45%). Years of Issuers Operations: 96 years Trade Date: 05/15/13 Portfolio Assets on Trade Date: $1,771,330,325 Price Paid per Unit: $99.913 Total Price Paid by Portfolio: 4,175,000 bonds @ $99.913 $4,171,367.75 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 40,000,000 bonds @ $99.913 $39,965,200.00 % of Portfolio Assets Applied to Purchase 0.235% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 96 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/15/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Deutsche Bank Securities Morgan Stanley Co- Managers SG Americas Securities SMBC Nikko Capital Markets Standard Chartered Bank U.S. Bancorp Wells Fargo Securities Drexel Hamilton The Williams Group BNP PARIB J.P. Morgan BofA Merrill Lynch Citigroup Credit Suisse Securities Goldman, Sachs & Co. HSBC Securities RBS Securities UBS Securities Santander Names of Issuers: Merck & Company, Inc. Title of Securities: MRK 1.3 05/18/18 Date of First Offering: 05/15/13 Amount of Total Offering : $1,000,000,000 Unit Price of Offering: $99.769 Comparable Securities 1) Sanofi, C#801060AB0 2) Thermo Fisher Scientific, C#883556BB7 3) Cardinal Health, C#14149YAU2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.35%). Years of Issuers Operations: 96 years Trade Date: 05/15/13 Portfolio Assets on Trade Date: $1,771,330,325 Price Paid per Unit: $99.769 Total Price Paid by Portfolio: 4,385,000 bonds @ $99.769 $4,374,870.65 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 47,000,000 bonds @ $99.769 $46,891,430.00 % of Portfolio Assets Applied to Purchase 0.247% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 96 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/15/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Deutsche Bank Securities Morgan Stanley Co- Managers SG Americas Securities SMBC Nikko Capital Markets Standard Chartered Bank U.S. Bancorp Wells Fargo Securities Drexel Hamilton The Williams Group BNP PARIB J.P. Morgan BofA Merrill Lynch Citigroup Credit Suisse Securities Goldman, Sachs & Co. HSBC Securities RBS Securities UBS Securities Santander Names of Issuers: Merck & Company, Inc. Title of Securities: MRK 4.15 05/18/43 Date of First Offering: 05/15/13 Amount of Total Offering : $1,250,000,000 Unit Price of Offering: $99.694 Comparable Securities 1) GlaxoSmithKline Capital, C#377372AJ6 2) Novartis Capital, C#66989HAF5 3) Astrazeneca, C#046353AG3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). Years of Issuers Operations: 96 years Trade Date: 05/15/13 Portfolio Assets on Trade Date: $1,771,330,325 Price Paid per Unit: $99.694 Total Price Paid by Portfolio: 1,565,000 bonds @ $99.694 $1,560,211.10 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.694 $14,954,100.00 % of Portfolio Assets Applied to Purchase 0.088% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 96 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/15/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Morgan Stanley Wells Fargo Securities Co- Managers Suntrust Robinson Humphrey US Bancorp J.P. Morgan RBC Capital Markets RBS Names of Issuers: DCP Midstream LLC Title of Securities: DCP 5.85 05/21/43 144A, C#23311RAH9 Date of First Offering: 05/16/13 Amount of Total Offering : $550,000,000 Unit Price of Offering: $100 Comparable Securities 1) Kinder Morgan Energy Partners, C#494550BP0 2) Sunoco Logistics Partners Operations, C#86765BAM1 3 ) El Paso Pipeline Partners Operating Co., C28370TAF6 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (1.00%). Years of Issuers Operations: 84 years Trade Date: 05/16/13 Portfolio Assets on Trade Date: $1,777,383,323 Price Paid per Unit: $100 Total Price Paid by Portfolio: 1,320,000 bonds @ $100 $1,320,000.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 14,000,000 bonds @ $100 $14,000,000.00 1 % of Portfolio Assets Applied to Purchase 0.074% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 84 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/16/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Morgan Stanley RBS Wells Fargo Securities UBS Investment Bank Co- Managers Credit Agricole CIB Lloyds Securities PNC Capital Markets SunTrust Robinson Humphrey US Bancorp BofA Merrill Lynch Barclays Credit Suisse J.P. Morgan KeyBanc Capital Markets RBC Capital Markets Soctiabank BNY Mellon Capital Markets CIBC Names of Issuers: PPL Capital Funding, Inc. Title of Securities: PPL 1.9 06/01/18 Date of First Offering: 05/21/13 Amount of Total Offering : $250,000,000 Unit Price of Offering: $99.9 Comparable Securities 1) FirstEnergy Corporation, C#337932AE7 2) Virginia Electric & Power Company, C#927804FM1 3) American Electric Power, C#025537AF8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). Years of Issuers Operations: 93 years Trade Date: 05/21/13 Portfolio Assets on Trade Date: $1,772,273,203.00 Price Paid per Unit: $99.9 Total Price Paid by Portfolio: 815,000 bonds @ $99.9 $814,185.00 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 14,000,000 bonds @ $99.9 $13,986,000 % of Portfolio Assets Applied to Purchase 0.046% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 93 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/21/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Morgan Stanley RBS Wells Fargo Securities UBS Investment Bank Co- Managers Credit Agricole CIB Lloyds Securities PNC Capital Markets SunTrust Robinson Humphrey US Bancorp BofA Merrill Lynch Barclays Credit Suisse J.P. Morgan KeyBanc Capital Markets RBC Capital Markets Soctiabank BNY Mellon Capital Markets CIBC Names of Issuers: PPL Capital Funding, Inc. Title of Securities: PPL 3.4 06/01/23 Date of First Offering: 05/21/13 Amount of Total Offering : $600,000,000 Unit Price of Offering: $99.705 Comparable Securities 1) Indiana Michigan Power, C#454889AP1 2) Virginia Electric & Power Co., C#927804FN9 3 ) FirstEnergy, C#337932AF4 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: 93 years Trade Date: 05/21/13 Portfolio Assets on Trade Date: $1,772,273,203 Price Paid per Unit: $99.705 Total Price Paid by Portfolio: 2,030,000 bonds @ $99.705 $2,024,011.50 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.705 $19,941,000.00 % of Portfolio Assets Applied to Purchase 0.114% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 93 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/21/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Morgan Stanley RBS Wells Fargo Securities UBS Investment Bank Co- Managers Credit Agricole CIB Lloyds Securities PNC Capital Markets SunTrust Robinson Humphrey US Bancorp BofA Merrill Lynch Barclays Credit Suisse J.P. Morgan KeyBanc Capital Markets RBC Capital Markets Soctiabank BNY Mellon Capital Markets CIBC Names of Issuers: PPL Capital Funding, Inc. Title of Securities: PPL 4.7 06/01/43 Date of First Offering: 05/21/13 Amount of Total Offering : $300,000,000 Unit Price of Offering: $99.648 Comparable Securities 1) Georgia Power, C#373334KA8 2) Duke Energy Progress, C#144141DD7 3 ) Southern Cal Edison, C#842400FW8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). Years of Issuers Operations: 93 years Trade Date: 05/21/13 Portfolio Assets on Trade Date: $1,772,273,203 Price Paid per Unit: $99.648 Total Price Paid by Portfolio: 1,525,000 bonds @ $99.648 $1,519,632.00 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.648 $14,947,200.00 % of Portfolio Assets Applied to Purchase 0.086% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 93 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/21/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books J.P. Morgan RBS Wells Fargo Securities Co- Managers Lloyds Securities Inc. Morgan Stanley & Co. Scotia Capital (USA) Inc. BNY Mellon Capital Markets Danske Markets PNC Capital Markets SMBC Nikko Capital Markets UniCredit Capital Markets Drexel Hamilton Mischler Financial Group Citigroup Deutsche Bank Securities Goldman, Sachs & Co. BNP Paribas BofA Merrill Lynch Credit Suisse Mitsubishi UFJ Securities Mizuho Securities The Williams Capital Group US Bancorp Investments ANZ Securities Banca IMI Barclays Capital Names of Issuers: Northrop Grumman Corporation Title of Securities: NOC 3.25 08/01/23, C#666807BG6 Date of First Offering: 05/28/13 Amount of Total Offering : $1,050,000,000 Unit Price of Offering: $99.462 Comparable Securities 1) United Technologies, C#913017BV0 2) General Electric, C#369604BD4 3 ) Caterpillar Financial, C#14912L5Q0 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.45%). Years of Issuers Operations: 19 years Trade Date: 05/28/13 Portfolio Assets on Trade Date: $1,756,181,398 1 Price Paid per Unit: $99.462 Total Price Paid by Portfolio: 6,200,000 bonds @ $99.462 $6,166,644.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 60,000,000 bonds @ $99.462 $59,677,200.00 % of Portfolio Assets Applied to Purchase 0.351% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 19 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/28/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books J.P. Morgan RBS Wells Fargo Securities Co- Managers Lloyds Securities Inc. Morgan Stanley & Co. Scotia Capital (USA) Inc. BNY Mellon Capital Markets Danske Markets PNC Capital Markets SMBC Nikko Capital Markets UniCredit Capital Markets Drexel Hamilton Mischler Financial Group Citigroup Deutsche Bank Securities Goldman, Sachs & Co. BNP Paribas BofA Merrill Lynch Credit Suisse Mitsubishi UFJ Securities Mizuho Securities The Williams Capital Group US Bancorp Investments ANZ Securities Banca IMI Barclays Capital Names of Issuers: Northrop Grumman Corporation Title of Securities: NOC 4.75 06/01/43, C#666807BH4 Date of First Offering: 05/28/13 Amount of Total Offering : $950,000,000 Unit Price of Offering: $99.904 Comparable Securities 1) United Technologies, C#913017BT5 2) General Electric Co., C#369604BF9 3 ) CSX Corporation, C#126408GY3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). Years of Issuers Operations: 19 years Trade Date: 05/28/13 Portfolio Assets on Trade Date: $1,756,181,398 1 Price Paid per Unit: $99.904 Total Price Paid by Portfolio: 3,615,000 bonds @ $99.904 $3,611,529.60 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 35,000,000 bonds @ $99.904 $34,966,400.00 % of Portfolio Assets Applied to Purchase 0.206% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 19 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/28/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Barclays Wells Fargo Securities Co- Managers Mitsubishi UFJ Securities SunTrust Robinson Humphrey Mizuho Securities Names of Issuers: Roper Industries, Inc., Title of Securities: ROP 2.05 10/01/18, C#776696AF3 Date of First Offering: 05/30/13 Amount of Total Offering : $800,000,000 Unit Price of Offering: $99.791 Comparable Securities 1) Goldcorp, C#380956AC6 2) Praxair, C#74005PBC7 3) Tech Resources Ltd, C#878742AX3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). Years of Issuers Operations: Over 100 years Trade Date: 05/30/13 Portfolio Assets on Trade Date: $1,754,859,204 Price Paid per Unit: $99.791 Total Price Paid by Portfolio: 2,540,000 bonds @ $99.791 $2,534,691.40 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.791 $24,947,750.00 1 % of Portfolio Assets Applied to Purchase 0.144% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) Over 100 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 5/30/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Wells Fargo Securities UBS Investment Bank Co- Managers RBC Capital Markets SMBC Nikko Barclays SunTrust Robinson Humphrey Deutsche Bank Securities BB&T Capital Markets Names of Issuers: Buckeye Partners, L.P. Title of Securities: BPL 4.15 07/01/23, C#118230AK7 Date of First Offering: 06/03/13 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.81 Comparable Securities 1) DCP Midstream Operating, C#23311VAD9 2) Spectra Energy Capital, C#84755TAE7 3 ) Sunoco Logistics Partner, C#86765BAL3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: 127 years Trade Date: 06/03/13 Portfolio Assets on Trade Date: $1,749,863,602 Price Paid per Unit: $99.81 Total Price Paid by Portfolio: 2,035,000,000 bonds @ $99.81 $2,031,133.50 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.81 $19,962,000.00 1 % of Portfolio Assets Applied to Purchase 0.116% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 127 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 6/3/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BMO Capital Markets HSBC Securities (USA) Mitsubishi UFJ Securities U.S. Bancorp Investments Co- Managers RBS Securities UBS Securities The Williams Capital Group BofA Merrill Lynch Citigroup Global Markets J.P. Morgan Securities Wells Fargo Securities Barclays Capital BNY Mellon Capital Markets Lloyds Securities Names of Issuers: Liberty Mutual Group Title of Securities: LIBMUT 4.25 06/15/23 Date of First Offering: 06/13/13 Amount of Total Offering : $600,000,000 Unit Price of Offering: $99.365 Comparable Securities 1) Infinity Property & Casualty, C#45665QAF0 2) Primerica, C#74164MAA6 3 ) Morgan Stanley, C#61746BDJ2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: 101 years Trade Date: 06/13/13 Portfolio Assets on Trade Date: $1,741,410,001 Price Paid per Unit: $99.365 Total Price Paid by Portfolio: 1,140,000 bonds @ $99.365 $1,132,761.00 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.365 $9,936,500.00 % of Portfolio Assets Applied to Purchase 0.065% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 101 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 6/13/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Morgan Stanley & Co. Wells Fargo Securities Barclays Capital J.P. Morgan Securities Co- Managers Blaylock Robert Van Muriel Siebert & Co. Names of Issuers: Chevron Corporation Title of Securities: CVX .889 06/24/16 Date of First Offering: 06/17/13 Amount of Total Offering : $750,000,000 Unit Price of Offering: $100 Comparable Securities 1) CNOOC Finance 2013, C#12625GAA2 2) Petrobras Global Finance, C#71647NAC3 3 ) Trans-Canada Pipelines, C#89325HAH2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.10%). Years of Issuers Operations: 29 years Trade Date: 06/17/13 Portfolio Assets on Trade Date: $1,743,157,696 Price Paid per Unit: $100 Total Price Paid by Portfolio: 1,545,000 bonds @ $100 $1,545,000.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 38,000,000 bonds @ $100 $38,000,000.00 1 % of Portfolio Assets Applied to Purchase 0.089% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 29 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 6/17/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Morgan Stanley & Co. Wells Fargo Securities Barclays Capital J.P. Morgan Securities Co- Managers Blaylock Robert Van Muriel Siebert & Co. Names of Issuers: Chevron Corporation Title of Securities: CVX 1.718 06/24/18 Date of First Offering: 06/17/13 Amount of Total Offering : $2,000,000,000 Unit Price of Offering: $100 Comparable Securities 1) Statoil ASA, C#85771PAH5 2) ConocoPhillips, C#20826FAB2 3 ) Total Capital Canada, C#89153UAE1 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.15%). Years of Issuers Operations: 29 years Trade Date: 06/17/13 Portfolio Assets on Trade Date: $1,743,157,696 Price Paid per Unit: $100 Total Price Paid by Portfolio: 6,690,000 bonds @ $100 $6,690,000.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 100,000,000 bonds @ $100 $100,000,000.00 1 % of Portfolio Assets Applied to Purchase 0.384% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 29 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 6/17/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Morgan Stanley & Co. Wells Fargo Securities Barclays Capital J.P. Morgan Securities Co- Managers Blaylock Robert Van Muriel Siebert & Co. Names of Issuers: Chevron Corporation Title of Securities: CVX 2.427 06/24/20 Date of First Offering: 06/17/13 Amount of Total Offering : $1,000,000,000 Unit Price of Offering: $100 Comparable Securities 1) BP Capital Markets, C#05565QCD8 2) CNOOC Finance 2013, C#12625GAC8 3 ) Spectra Energy Capital, C#84755TAE7 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.18%). Years of Issuers Operations: 29 years Trade Date: 06/17/13 Portfolio Assets on Trade Date: $1,743,157,696 Price Paid per Unit: $100 Total Price Paid by Portfolio: 2,060,000 bonds @ $100 $2,060,000.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $100 $20,000,000.00 1 % of Portfolio Assets Applied to Purchase 0.118% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 29 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 6/18/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Morgan Stanley & Co. Wells Fargo Securities Barclays Capital J.P. Morgan Securities Co- Managers Blaylock Robert Van Muriel Siebert & Co. Names of Issuers: Chevron Corporation Title of Securities: CVX 3.191 06/24/23 Date of First Offering: 06/17/13 Amount of Total Offering : $2,250,000,000 Unit Price of Offering: $100 Comparable Securities 1) BP Capital Markets, C#05565QCD8 2) CNOOC Finance 2013, C#12625GAC8 3 ) Spectra Energy Capital, C#84755TAE7 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.20%). Years of Issuers Operations: 29 years Trade Date: 06/17/13 Portfolio Assets on Trade Date: $1,743,157,696 Price Paid per Unit: $100 Total Price Paid by Portfolio: 2,575,000 bonds @ $100 $2,575,000.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 35,000,000 bonds @ $100 $35,000,000.00 1 % of Portfolio Assets Applied to Purchase 0.148% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 29 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 6/17/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books J.P. Morgan Morgan Stanley Wells Fargo Securities Co- Managers Santander Scotiabank BofA Merrill Lynch BNY Mellon Capital Markets Deutsche Bank Securities Capital One Southcoast Mitsubishi UFJ Securities Names of Issuers: Boston Properties Title of Securities: BXP 3.8 02/01/24 Date of First Offering: 06/18/13 Amount of Total Offering : $700,000,000 Unit Price of Offering: $99.694 Comparable Securities 1) Simon Property Group, C#828807CN5 2) Health Care REIT, C#42217KBA3 3 ) AvalonBay Communities, C#05348EAQ2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: 43 years Trade Date: 06/18/13 Portfolio Assets on Trade Date: $1,742,265,236 Price Paid per Unit: $99.694 Total Price Paid by Portfolio: 2,060,000 bonds @ $99.694 $2,053,696.40 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.694 $19,938,800.00 % of Portfolio Assets Applied to Purchase 0.118% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 43 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 6/18/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2
